MANSFIELD, Circuit Judge
(Dissenting):
I respectfully dissent for the reason that the Commodity Exchange Act (Act), when analyzed according to well-settled principles of construction established by the Supreme Court in Cort v. Ash, 422 U.S. 66, 95 S.Ct. 2080, 45 L.Ed.2d 26 (1975); Cannon v. University of Chicago, 441 U.S. 677, 99 S.Ct. 1946, 60 L.Ed.2d 560 (1979); Touche Ross & Co. v. Redington, 442 U.S. 560, 99 S.Ct. 2479, 61 L.Ed.2d 82 (1979); and Transamerica Mortgage Advisors, Inc. v. Lewis, 444 U.S. 11, 100 S.Ct. 242, 62 L.Ed.2d 146 (1979), fails completely to reveal any Congressional intent to approve, much less create, an implied private right of action in favor of these plaintiffs-appellants (1) against futures commission merchants and brokers (such as defendants Heinold Commodities Inc., Thompson & McKinnon, Auchincloss, Kohlmeyer Inc., and Clayton Brokerage Co. of St. Louis, Inc.), or (2) against contract exchanges (such as the New York Mercantile Exchange and its officers). On the contrary, Congress expressly provided a pervasive panoply of judicial and administrative means for enforcing compliance with the Act, including civil fines, compensatory reparations, arbitration, cease and desist orders, and criminal penalties, which may reasonably be viewed as exclusive.
None of the sections of the Act relied upon by appellants (such as §§ 4b, 9(b), 5(d), 5a(8) of the Act, 7 U.S.C. §§ 6b, 13(b), 7(d), 7a(8)) contain any language even remotely suggesting that they were enacted for the “especial” benefit of a particular class of which plaintiffs are members, a primary factor to be considered in determining Congress’ intent. Cort v. Ash, supra, 422 U.S. at 78, 95 S.Ct. at 2087. On the contrary, § 4b, of the Act, 7 U.S.C. § 6b, the anti-fraud provision heavily relied on by plaintiffs as supporting their claims against the broker defendants, indicates that it was enacted for the benefit of a discrete class of which plaintiffs are not members, namely, customers claiming fraud against brokers with whom they have a broker-customer relationship. Section 9(b) of the Act, 7 U.S.C. § 13(b), a criminal statute also relied on by plaintiffs, reveals that it was enacted for the benefit of the general public, which is insufficient to meet the requirement that a statute creating an implied remedy be for the benefit of a “special class.” Section 5 of the Act, upon which plaintiffs rely as the basis for their claim against the New York Mercantile Exchange, is essentially a licensing statute which, among other things, obligates contract markets to comply with certain requirements, including the prevention of price manipulation. It neither grants private rights to members of any class, identifiable or otherwise, nor proscribes any conduct as unlawful.
The legislative history of the Act, which runs into hundreds of pages of Committee reports, testimony and debates, fails to contain one word approving a private right of action, despite reference by a couple of witnesses and a senator to the subject. On the contrary, in 1974 Congress failed, after exhaustive hearings, to enact any one of several bills which would have expressly provided a private right of action for violations *324of the Act, S. 2837, 93d Cong., 2d Sess. § 505(a) (1974) (Hart bill) and S. 2378, § 16 (McGovern bill). In 1968 Congress had rejected a bill which would have made contract markets liable to aggrieved persons for violations of the Act, H.R. 9178, 90th Cong., 1st Sess. § 32 (1967). Moreover, the enactment of a reparations procedure whereby any person injured by a violation of the Act can recover compensatory damages, § 14, and its legislative history, shows not only that “Congress knew how to confer a private right of action when it wished to do so,” Transamerica, supra, 444 U.S. at 157 n. 13, 100 S.Ct. at 248 n. 13, but that Congress viewed the reparations procedure, along with the other expressly provided remedies, as sufficient to protect those aggrieved by violations of the Act. H.R.Rep. No.975, 93d Cong., 2d Sess. 22, 83 (1974). In this respect the Act differs sharply from the Securities Exchange Act of 1934, 78 U.S.C. §§ 78, et seq., relied upon by the majority, which does not provide for any administrative proceeding to recover damages.
Faced with this persuasive evidence against any intent to create or approve a private right of action, the majority relies on the fact that prior to the 1974 revision of the Act various lower federal courts, using the now-outmoded “tort theory” for implying a private right, had implied such rights under the Act as it then existed and contends that against this background (of which Congress is presumed by the majority to be aware) congressional silence in 1974 must be interpreted as congressional approval. I disagree. Congress is not under any duty to state that the various remedies provided by it are exclusive, much less to disavow or disassociate itself from prior lower court decisions as if they were statutes enacted by it. T.I.M.E. Inc. v. United States, 359 U.S. 464, 79 S.Ct. 904, 3 L.Ed.2d 952 (1958). The Supreme Court had never found implied rights under the Act. Virtually all of the lower federal court decisions, moreover, are irrelevant for the reason that they deal with rights of customers against their broker-dealers under § 4b, 7 U.S.C. § 6b, not suits by speculators such as plaintiffs against brokers with whom they have no relationship.
Only one pre-1974 decision, Deaktor v. L. D. Schreiber & Co., 479 F.2d 529 (7th Cir.), reversed on other grounds sub nom., Chicago Mercantile Exchange v. Deaktor, 414 U.S. 113, 94 S.Ct. 466, 38 L.Ed.2d 344 (1973), decided less than one year before the 1974 revision of the Act, implied a private right in favor of a trader against an exchange. Neither this nor any other of the pre-1974 decisions relied on by the majority was ever cited to or discussed by Congress.1 To presume under these circumstances that Congress was aware of and approved these prior cases is to substitute sheer speculation for hard evidence of intent.
In addition the majority errs in my view by presuming that Congress assumed that a private right may be implied in the absence of a Congressional statement of the opposite intent. On the contrary, the burden is on appellants to show an affirmative Congressional intent to favor an implied private right. Lacking any affirmative evidence of such approval, either on the face of the Act or in its legislative history, plaintiffs have failed to sustain that burden.
PRINCIPLES OF STATUTORY CONSTRUCTION TO BE APPLIED IN DETERMINING WHETHER IMPLIED PRIVATE RIGHT OF ACTION EXISTS
As the Supreme Court has recently made clear, Transamerica, supra, 441 U.S. at 15, *325100 S.Ct. at 245, Redington, supra, 442 U.S. at 568, 99 S.Ct. at 2483, Cannon, supra, 441 U.S. at 688, 99 S.Ct. at 1953, the question of whether a statute impliedly creates a private right of action is one of statutory construction requiring us to determine whether the plaintiff has sustained the burden of showing that Congress had an unexpressed intent in favor of such a remedy. See Securities Investor Protection Corp. v. Barbour, 421 U.S. 412, 419, 95 S.Ct. 1733, 1738, 44 L.Ed.2d 263 (1975); National Railroad Passenger Corp. v. National Association of Railroad Passengers, 414 U.S. 453, 458, 94 S.Ct. 690, 693, 38 L.Ed.2d 646 (1974) (hereinafter Amtrak); Colonial Realty Corp. v. Bache & Co., 358 F.2d 178, 182 (1966), cert. denied, 385 U.S. 817, 87 S.Ct. 40, 17 L.Ed.2d 56 (1966) (Friendly, C. J.). Absent evidence of clear intent, judicial creation of a private remedy amounts to an assumption or usurpation of the legislative function in violation of the separation of powers doctrine. Cannon, supra, 441 U.S. 743-47, 99 S.Ct. at 1981-83 (Powell, J., dissenting).
In construing a statute to ascertain Congress’ intent “the court is to apply the law in effect at the time it renders its decision, unless doing so would result in manifest injustice or there is statutory direction or legislative history to the contrary,” Cort v. Ash, supra, 422 U.S. at 77, 95 S.Ct. at 2087 (quoting from Bradley v. Richmond School Board, 416 U.S. 696, 711, 74 S.Ct. 2006, 2016, 40 L.Ed.2d 476 (1974)). Although the utility of a private remedy in achieving the apparent goal of legislation is a factor to be considered in seeking to divine Congress’ intent and was at one time the dominant factor, e. g., J. I. Case Co. v. Borak, 377 U.S. 426, 431, 84 S.Ct. 1555, 1559, 12 L.Ed.2d 423 (1964), it has been relegated to a lesser position by a series of decisions beginning with Cort v. Ash, supra. We are now instructed to look principally to the language and structure of the statute at issue in light of the circumstances surrounding its enactment rather than engage in judicial legislation supported only by our own view that a private suit would be a salutary enforcement weapon. As Mr. Justice Frankfurter has reminded us, “We must be wary against interpolating our notions of policy in the interstices of legislative provisions,” Scripps-Howard Radio v. FCC, 316 U.S. 4, 11, 62 S.Ct. 875, 880, 86 L.Ed. 1229 (1942).
“As our recent cases-particularly Cort v. Ash, 422 U.S. 66 [94 S.Ct. 2080, 45 L.Ed.2d 26]-demonstrate, the fact that a federal statute has been violated and some person harmed does not automatically give rise to a private cause of action in favor of that person. Instead, before concluding that Congress intended to make a remedy available to a special class of litigants, a court must carefully analyze the four factors that Cort identifies as indicative of such an intent.” [Footnote omitted.] Cannon, supra, 441 U.S. at 688, 99 S.Ct. at 1953.
“While some opinions of the Court have placed considerable emphasis upon the desirability of implying private rights of action in order to provide remedies thought to effectuate the purposes of a given statute, e. g., J. I. Case Co. v. Borak, supra, what must ultimately be determined is whether Congress intended to create the private remedy asserted, as our recent decisions have made clear. Touche Ross & Co. v. Redington, supra [442 U.S.], at [568] [99 S.Ct. at 2485]; Cannon v. University of Chicago, supra [441 U.S.] at [688] [99 S.Ct. 1953]. We accept this as the appropriate inquiry to be made in resolving the issues presented by the case before us.” Transamerica, supra, 444 U.S. at 15, 100 S.Ct. at 245.
If the language and structure of the statute clearly demonstrate Congress’ intent, we need go no further. If not, we must attempt to fathom Congress’ intent by applying the factors set forth in Cort v. Ash. The first of these is whether the statute indicates that it was enacted for the “especial” benefit of a particular identifiable class of which the plaintiff is a member. We may not, however, infer an intent to create a private remedy merely from Congress’ expressed desire to benefit the public *326generally or even to benefit everyone engaged in an entire industry or line of commerce. As the Court stated in Cannon, supra, 441 U.S. at 690, 99 S.Ct. at 1954:
“The language in these statutes-which expressly identified the class Congress intended to benefit-contrasts sharply with statutory language customarily found in criminal statutes, such as that construed in Cort, supra, and other laws enacted for the protection of the general public.13”
Footnote 13 reads in relevant part:
“Conversely, the Court has been especially reluctant to imply causes of actions under statutes that create duties on the part of persons for the benefit of the public at large. See Piper v. Chris-Craft Industries, 430 U.S. 1 [97 S.Ct. 926, 51 L.Ed.2d 124] (‘unlawful’ conduct); Cort v. Ash, supra (‘unlawful’ conduct); Securities Investor Protection Corp. v. Barbour, 421 U.S. 412 [95 S.Ct. 1733, 44 L.Ed.2d 263] (duty of SIPC to ‘discharge obligations’); National Railroad Passenger Corp. v. National Assn. of Railroad Passengers, 414 U.S. 453 [94 S.Ct. 690, 38 L.Ed.2d 646] (forbidding ‘action, practice, or policy inconsistent’ with the Amtrak Act); Wheeldin v. Wheeler, 373 U.S. 647 [83 S.Ct. 1441, 10 L.Ed.2d 605] (setting procedure for procuring congressional subpoena); T. I. M. E., Inc. v. United States, 359 U.S. 464 [79 S.Ct. 904, 3 L.Ed.2d 952] (‘duty of every common carrier ... to establish ... just and reasonable rates . ...’); Montana-Dakota Utilities Co. v. Northwestern Public Service Co., 341 U.S. 246 [71 S.Ct. 692, 95 L.Ed. 912] (similar duty of gas pipeline companies).”
The term “especial” benefit refers to a specific, definable class, described by the Court in Cannon as “a special class of which the plaintiff is a member,” 441 U.S. at 689, 99 S.Ct. at 1953. The broader that class, the weaker is any implication of intent to provide its members with a private remedy. Otherwise the “special class” would embrace everyone.
Thus, we must carefully search the language of the statutory provisions under consideration for any expression of intent to benefit a specific group, as distinguished from an intent to benefit an entire industry, line of commerce or the public at large. Absent such expression, the possibility that Congress intended to provide a private remedy is so slim as to be virtually non-existent.
Assuming that the statute on its face evidences a desire to benefit a special class of which plaintiff is a member, we must next examine the statute as a whole and such relevant circumstances surrounding its enactment as may shed light on Congress’ intent with respect to remedies. An important consideration in this search is whether and to what extent that statute expressly provides remedies other than a private right of action for its enforcement. The failure to provide any remedies is obviously not helpful to a private plaintiff, since “implying a private right on the basis of congressional silence is a hazardous enterprise, at best,” Redington, supra, 442 U.S. at 571, 99 S.Ct. at 2486. But this is not dispositive, since “the failure of Congress expressly to consider a private remedy is not inevitably inconsistent with an intent on its part to make a private remedy available,” Transamerica, supra, 444 U.S. at 18, 100 S.Ct. at 246. On the other hand, if the statute does contain other provisions for its enforcement, such as judicial or administrative remedies, which would secure most if not all of the relief sought in the private action, a private remedy will not ordinarily be implied. The Court has recently reiterated the principle of statutory construction in Kissinger v. Reporters Committee for Freedom of the Press, 445 U.S. 136, 148, 100 S.Ct. 960, 967, 63 L.Ed.2d 267 (1980), and in Transamerica, supra.
“Yet it is an elemental canon of statutory construction that where a statute expressly provides a particular remedy or remedies, a court must be chary of read*327ing others into it. ‘When a statute limits a thing to be done in a particular mode, it includes the negative of any other mode.’ Botany Mills v. United States, 278 U.S. 282, 289 [49 S.Ct. 129, 132, 73 L.Ed. 379] (1929). See Amtrak, supra, 414 U.S. at 458 [94 S.Ct. 693]; Securities Protection Investment Corp. v. Barbour, 421 U.S. 412, 419 [95 S.Ct. 1733, 1738, 44 L.Ed.2d 263]; T. I. M. E., Inc. v. United States, 359 U.S. 464, 471 [79 S.Ct. 904, 908, 3 L.Ed.2d 952].” Transamerica, supra, 444 U.S. at 19, 100 S.Ct. at 247.
It is reasonably clear that the broader the scope and type of the expressly-provided remedies, the less is the need or justification for implying an unmentioned additional private remedy. In such circumstances it is highly unlikely that “Congress absentmindedly forgot to mention an intended private action.” Transamerica, supra, 444 U.S. at 20, 100 S.Ct. at 247 (quoting Cannon, supra, 441 U.S. at 742, 99 S.Ct. at 247).
Next in our search for legislative intent we look to the legislative history of the statute. The most reliable and persuasive indicia of congressional intent, of course, are Senate and House Committee Reports. United States v. International Union (UAW-CIO), 352 U.S. 567, 585-86, 77 S.Ct. 529, 538, 1 L.Ed.2d 563 (1957); Banco Nacional de Cuba v. Farr, 383 F.2d 166 (2d Cir. 1967), cert. denied, 390 U.S. 956, 88 S.Ct. 1038, 20 L.Ed.2d 1151 (1968); International Tel. & Tel. Corp. v. General Tel. and Electronics Corp., 518 F.2d 913, 921 (9th Cir. 1975); American Airlines, Inc. v. CAB, 365 F.2d 939, 949 (D.C.1966).
Absent definitive statements on the issue of private remedy by those solons vested with primary responsibility for the statute, certain surrounding relevant circumstances may shed light on Congress’ intent as to remedies, such as its consideration and/or rejection of an express private remedy, its statements of understanding as to the necessity or lack of it for such a provision, whether an implied remedy is consistent with the statute’s underlying purposes and with any other enforcement measures expressly provided by it and whether the private remedy is one traditionally relegated to other tribunals, such as administrative bodies or state courts. Most of these other circumstances, however, while of some relevance, usually offer but a weak reed upon which to rest a determination of Congress’ intent. There comes a point where legislative history becomes so will-o’-the-wisp or far-fetched with respect to the matter in issue that we run the danger of attributing to Congress thoughts it never actually had. “The search for significance in the silence of Congress is too often the pursuit of a mirage.” Scripps-Howard Radio v. FCC, supra, 316 U.S. at 11, 62 S.Ct. at 880. This ethereal process is particularly illusory, stultifying and unrealistic where, as here, we may reasonably expect, because the issue of a private damage remedy is so important that, had Congress approved or acquiesced in a private right of action, it would have said so somewhere in the thousands of pages of legislative history on the Act.
For these reasons, where it is claimed that Congress has created the significant and potentially devastating remedy of a private action for damages, under which liability could amount to hundreds of millions of dollars, primary weight should be placed on the language of the statute and on clear, unequivocal statements by those responsible for its enactment. As the Supreme Court has recently emphasized, “absent a clearly expressed legislative intention to the contrary,” the plain language of a statute “must ordinarily be regarded as conclusive.” Consumer Product Safety Commission v. GTE Sylvania, Inc., 447 U.S. 102, 108, 100 S.Ct. 2051, 2056, 64 L.Ed.2d 766 (1980). Extrapolations based on gossamerthin fabric, requiring speculative assumptions as to Congress’ intent are to be avoided. To rely upon such weak inferences is to indulge in judicial legislation. If, as the majority states (footnote 17) was the case with the 1974 amendments to the Commodity Exchange Act, Congress makes a “complete overhaul ” of a statute, expressly creating other remedies, it is reasonable to expect that it will indicate any intent to create such an important right as that to bring a private suit by an express grant, *328which would take but one sentence, rather than by silence.
A GENERAL OVERVIEW OF THE COMMODITIES EXCHANGE ACT
Before turning to the specific language of the Commodity Exchange Act, 7 U.S.C. §§ 1, et seq., relied upon by appellants as the basis for their claim of implied private rights of action against (1) future commission merchants and brokers, §§ 4b, 9(b), 7 U.S.C. §§ 6b, 13(b), and (2) exchanges or contract markets, §§ 5(d), 5a(8), 7 U.S.C. §§ 7(d), 7a(8), a brief overview of the Act is helpful. Trading in commodity futures has dramatically increased over the last half-century, giving rise to problems of public importance, such as the dangers of price manipulation, cornering of markets and fraud by broker-dealers upon their customers. As these problems increased, more stringent public supervision and control of markets and brokers became necessary. From 1922, when Congress enacted the Grain Futures Act to give the Secretary of Agriculture supervisory power over grain exchanges, until 1974, when the Commodity Futures Trading Commission Act was enacted, creating a new independent agency, the Commodity Futures Trading Commission (CFTC) with plenary and exclusive authority over both futures markets and traders on those markets, Congress has gradually increased public control to the point where we now have an elaborate regulatory scheme designed to assure the public of honest and orderly futures trading, and to prevent price manipulation, fraud and sudden or unreasonable price fluctuations in commodity prices.
This extensive all-embracing system was described by House and Senate Reports as intended to create a “uniform,” “comprehensive,” “complete” and “coherent” regulatory structure. H.R.Rep.No.93-975, supra, at 1; S.Rep.No.850, 95th Cong., 2d Sess. 10, 13 (1978). The Act authorizes a wide variety of control mechanisms, including the licensing of contract exchanges and trading personnel, and a full panoply of enforcement powers, both administrative and judicial, including procedures for the award of damages in reparations proceedings, arbitration, imposition of civil fines of up to $100,000 for violations, issuance of cease and desist orders with fines of up to $100,000 per day for non-compliance, conduct of investigations with power to compel attendance of witnesses and production of documents, revocation of an exchange’s designation, suspension of members of exchanges from trading privileges, institution of proceedings in federal court to compel compliance with orders or to enjoin violations of the Act, and the assessment of criminal penalties for violations of the Act and price manipulation, felonies punishable by a fine of not more than $500,000 or imprisonment up to five years, or both.

Provisions for Regulation of Contract Exchanges

Under the Act the CFTC is vested with exclusive power to designate contract exchanges for trading in particular commodities, § 5 of Act, 7 U.S.C. § 7. Futures contracts may lawfully be traded only on such “contract markets” as are designated for the commodity traded, §§ 4 and 4h of the Act, 7 U.S.C. §§ 6 and 6h. In order to be so designated as a contract market and to continue to conduct business as such, an exchange must meet rigid requirements, including the adoption of procedures for the prevention of price manipulation. § 5(d) of the Act, 7 U.S.C. § 7(d). Section 5a of the Act places additional requirements on a contract market, including the requirement that it enforce all of its rules that have been approved by the CFTC. § 5a(8) of the Act, 7 U.S.C. § 7a(8). The CFTC may disapprove rules violative of the Act or of its regulations and compel exchanges to adopt additional rules, § 8a(7) of Act, 7 U.S.C. § 12a(7).
If a contract market violates the Act or the conditions of its designation the CFTC is empowered to suspend or revoke its designation, §§ 5b, 6(a) of Act, 7 U.S.C. §§ 7b, 8. In addition it may conduct such investigations as it deems necessary to ascertain the facts, § 8 of Act, 7 U.S.C. § 12(a), *329issuing such compulsory process as is needed for production of witnesses and documents, § 6(b) of Act, 7 U.S.C. § 15. The CFTC is authorized to issue its own cease and desist orders against exchanges found after hearing to be violating the Act or any regulations thereunder, and assess civil penalties of up to $100,000 for each violation, § 6b of Act, 7 U.S.C. § 13a. Refusal to comply with a CFTC cease and desist order is a misdemeanor punishable by fine of up to $100,000 or imprisonment of not less than 6 months nor more than one year, or both, for each day of noncompliance. Id. The CFTC may seek federal relief against violation of the Act or regulations by anyone, including an injunction or restraining order to stop existing or threatened violations or a writ of mandamus compelling an exchange to comply. § 6c of Act, 7 U.S.C. § 13a-l. It may also direct contract markets to take emergency action to maintain an orderly market. § 8a(9) of the Act, 7 U.S.C. § 12a(9). Exchanges are also subject to criminal penalties for violations of the Act or price manipulation, felonies punishable by a maximum fine of $500,000 and prison term of 5 years. § 9(b) of Act, 7 U.S.C. § 13(b).

Provisions for Regulation of Futures Commission Merchants

The CFTC has equally awesome and pervasive powers over brokers and futures commission merchants (FCMs). It establishes requirements for registration of brokers as futures commission merchants, §§ 4d, 4f, 4g, 4k, 4p, 8a, of Act, 7 U.S.C. §§ 6d, 6f, 6g, 6k, 6p, 12a. Two substantive provisions of the Act are particularly relevant here. Section 4a authorizes the CFTC to fix quantitative limits on speculative trading, 7 U.S.C. § 6a, and by regulation the CFTC has fixed limits on short trading. 17 C.F.R. § 150.10. Section 4b prohibits any members of any exchange from defrauding his customer in connection with a sale. 7 U.S.C. § 6b.
The CFTC is authorized to deny trading privileges to any person violating the Act or attempting to manipulate commodity prices and may suspend or revoke the registration of a futures commission merchant for violations. § 6(b) of Act, 7 U.S.C. § 9. It may also suspend, expel or otherwise discipline any exchange member or deny him access to the exchange, § 8c(l) of Act, 7 U.S.C. § 12c(l), including aiders and abettors, § 13 of Act, 7 U.S.C. § 13c, and review, affirm, reverse or modify an exchange’s discipline of its own members, § 8c(3) of Act, 7 U.S.C. § 12c(3). Violations of the Act and commodity price manipulation are felonies punishable by a maximum term of up to 5 years imprisonment or a fine of not more than $500,000, § 9(b) of Act, 7 U.S.C. § 13(b). In addition, the CFTC may issue cease and desist orders against a broker engaged in or attempting price manipulation, § 6(c) of Act, 7 U.S.C. § 13b. Non-compliance constitutes a misdemeanor punishable by a fine of up to $100,000, imprisonment of not less than 6 months nor more than 1 year, or both, for each day of refusal to obey. Id. The CFTC may also, as with exchanges, seek mandamus and injunctive relief in the federal courts, § 6c of Act, 7 U.S.C. § 13a-l.

Provisions for Compensation of Persons Injured by Violations

The Act also provides detailed procedures designed to compensate persons damaged by violations of the Act. Contract markets are required to provide voluntary arbitration procedures for settlement of customers’ complaints up to $15,000 against any member or employee, § 5a(ll) of Act, 7 U.S.C. § 7a(ll). This, of course, contemplates a swift, inexpensive method of resolving smaller claims.
A much more comprehensive and complete compensatory remedy available to those with large claims is provided by § 14 of the Act, 7 U.S.C. § 18. Section 14 provides for the institution of an administrative “reparations” proceeding by “any person” (which includes plaintiffs here) against any person registered under §§ 6d, 6e, 6j and 6m of the Act, including a futures commission merchant, for damages caused by a violation of any provision of the Act or any rule, regulation or order thereunder. *330The CFTC is required first to review the facts set forth in the petition and, if it believes these warrant action, it must forward a copy of the complaint to the respondent for satisfaction or response. If the CFTC after hearing finds that the registered merchant or broker has violated the Act it must determine the amount of the damage and order the offender to pay the amount to the complainant. If its order is not satisfied the CFTC may seek enforcement in the federal district court where the complainant resides, which is expressly empowered to issue orders, writs and process anywhere in the United States. The respondent against whom the Commission has issued a reparations order may obtain review by a United States Court of Appeals upon posting of a bond in double the amount of the reparations awarded.
Unless the registrant against whom a CFTC reparations order has been issued shows within 15 days thereafter that he has satisfied the order or taken an appeal to a federal court of appeals, which is authorized to review the order, the Commission must prohibit him from trading on all contract markets and his registration is automatically suspended, § 14(f), 7 U.S.C. § 18(f). The Act thus provides an efficient and inexpensive method whereby any injured person may obtain compensatory damages in an unlimited amount against a broker for violations of the Act, thus avoiding much of the expense and delay involved in costly court actions, which necessitate extended use of scarce judicial resources.

Applicability to the Present Case

The complaints in the present action, to the extent that they seek relief based on violations of the Act against the three broker-defendants registered as futures commission merchants with the CFTC (Heinold Commodities, Inc., Clayton Brokerage Co. of St. Louis, Inc., and Thompson & McKinnon, Auchincloss, Kohlmeyer, Inc.) pursuant to § 4d of the Act, 7 U.S.C. § 6d, are completely remediable under the express provisions of the Act itself. In addition the CFTC may conduct, and as to some short sellers and agents of certain brokers in this case has conducted, investigations leading to imposition of sanctions, including heavy fines and prohibitions against trading on a designated contract markets.2
To the extent that appellants seek relief against the designated contract exchange defendants (New York Mercantile Exchange and its officers) based on violations of the Act, the reparations procedure provided by § 14 of the Act is not made available. This omission, however, does not appear to have been an oversight, but rather a move deliberately designed to protect exchanges against ruinous damage recoveries which might seriously weaken them or drive them out of business. The existing administrative remedies, including the broad disciplinary action that the CFTC was authorized to employ, coupled with its power under § 6b to impose a fine of up to $100,000 on an exchange for each offense, were sufficient to remedy non-compliance by an exchange with the Act’s stringent requirements.3
*331Thus the Act, far from being silent on the subject of remedies for its enforcement, provides a series of specific remedies, including administrative reparations in prescribed circumstances, enforceable through and reviewable by federal courts. This tends to negate the inference that Congress intended implied private rights of action to exist after its complete overhaul of the Act in 1974 and simply forgot to mention this remedy. The structure of the Act itself, therefore, affords no assistance to the plaintiffs but on the contrary supports the dismissal of their claims.4
THE SPECIFIC PROVISIONS OF THE ACT RELIED UPON BY THE APPELLANTS
(1) Sections relied on to support claims against the registered futures commission merchants. (§§ 4b, 9(b), 7 U.S.C. §§ 6b, 13(b))
The plain language of § 4b, 7 U.S.C. § 6b, upon which plaintiffs mainly rely as authority for their private action against the broker-defendants, shows that it does not refer to the obligations of broker-dealers toward third parties, such as the plaintiffs here, but to their obligations toward their own customers. Plaintiffs, who are speculators in the futures market, are not claiming fraud on the part of broker-dealers who handled their accounts but fraud on the part of other brokers with whom they had no relationship who allegedly participated in a conspiracy with short sellers and others to artificially depress the price of May 1976 potato futures through manipulation and excessive short sales in violation of the Act.
Section 4b reads in pertinent part:
“It shall be unlawful (1) for any member of a contract market ... in or in connection with any order ... for or on behalf of any other person, or (2) for any person, in or in connection with any order to make, or the making of, any contract of sale of any commodity for future delivery ... for or on behalf of any other person ....
(A) to cheat or defraud or attempt to cheat or defraud such other person;
*332(B) willfully to make or cause to be made to such other person any false report or statement thereof, or willfully to enter or cause to be entered for such person any false record thereof;
(C) willfully to deceive or attempt to deceive such other person by any means whatsoever in regard to any such order or contract or the disposition or execution of any such order or contract, or in regard to any act of agency performed with respect to such order or contract for such person." (Emphasis added.)
Only the person on whose “behalf” a contract is made by a member is protected by § 4b from the fraud and deceit on the part of that member in the making of a futures contract. The “person” is the customer for whom the futures contract is made. The introductory paragraph defines the subject matter of the action in terms of a “contract of sale ... for or on behalf of any other person.” Subsections (A), (B) and (C) then limit the prohibited activities to certain forms of fraud by the broker upon “such other person” (i. e., his customer). The offense, therefore, exists only when a member cheats or defrauds his own customer.
Nowhere does § 4b mention parties having no connection to the contract. Nor, despite the majority’s effort to strain a broader coverage out of the section’s language, is there any indication that Congress intended to create the massive liability that would result if broker-dealers were made liable to every trader active in the market at a given time. See Blue Chip Stamps v. Manor Drug Stores, 421 U.S. 723, 733 n.5, 95 S.Ct. 1917, 1924, 44 L.Ed.2d 539 (1975) (“The wording of § 10(b), making fraud in connection with the purchase or sale of a security a violation of the Act, is surely badly strained when construed to provide a cause of action, not to purchasers and sellers of securities, but to the world at large” (emphasis in original)). The express mention of customers only as beneficiaries, just like the mention of purchasers and sellers in Blue Chip Stamps, negates any intent to include anyone else.
There is no support in the legislative history for the majority’s broad reading of § 4b. To the contrary, language in relevant House Reports indicates just the opposite. The 1934 House Report on what was to become § 4b states:
“Section 4b prohibits traders in acting for customers in futures transactions to cheat, defraud, or deceive customers, or to bucket or offset such orders against orders for others.” H.R.Rep.No.1637, 73d Cong., 2d Sess. 5 (1934). (Emphasis added).
The 1935 House Report confirms that interpretation:
“Section 4b makes it unlawful for members of contract markets, and correspondents, agents, and employees thereof, in connection with orders to make or the making of contracts of sale of any commodity in interstate commerce to cheat, defraud, or deceive the customer, or to bucket the order.” H.R.Rep.No.421, 74th Cong., 1st Sess. 5 (1935). (Emphasis added).
The legislative history of the 1968 amendments also refutes the majority’s contention. Speaking in support of legislation to amend § 4b, Representative Hathaway introduced the testimony of Assistant Secretary of Agriculture Mehrens, who had testified before the House Committee on Agriculture, stating in part: “We ask that this provision [§ 4b] be expanded to cover all persons who handle customer orders or funds.... The proposed legislation ... would ... give customers who deal in commodity futures with nonmembers the full protection of the Act.” 113 Cong.Rec. 23651 (Aug. 22, 1967). See S.Rep.No.947, 90th Cong., 2d Sess. 6 (1968). There was no indication that non-customers, such as plaintiffs here, were entitled to invoke the section against third parties who were not their brokers or fiduciaries. See in accord, Chipser v. Kohmeryer & Co., 600 F.2d 1061, 1065 (5th Cir. 1979) (“Section 4b makes it unlawful for a commodities broker to ‘cheat or defraud’ a customer or willfully deceive or make false statements or reports to a customer in connection with transactions on *333the commodities exchange/ added)). (Emphasis
Aside from the fact that § 4b is limited to protection of customers against fraud on the part of broker-dealers acting on their behalf, there is nothing in the section indicating that Congress intended to provide even these customers, much less others such as appellants, with a private civil remedy against broker-dealers. The Supreme Court has repeatedly stated that before a private right of action will be implied it must be shown to be “necessary” to effectuate Congress’ purpose. Chrysler Corp. v. Brown, 441 U.S. 281, 317, 99 S.Ct. 1705, 1725, 60 L.Ed.2d 208 (1979) (private right of action not necessary since plaintiffs had an alternative remedy); Piper v. Chris-Craft Industries Inc., 430 U.S. 1, 41, 97 S.Ct. 926, 949, 51 L.Ed.2d 124 (1977); Santa Fe Industries, Inc. v. Green, 430 U.S. 462, 477, 97 S.Ct. 1292, 1302, 51 L.Ed.2d 480 (1977). Here a private remedy would not be necessary to enforcement of § 4b, since the existing administrative procedures provided by the Act, including the award of reparations, amply protect the customer. The creation of an implied private judicial remedy would not only be unnecessary but would run counter to Congress’ established remedies, since the customer could hardly seek damages in a civil court action without waiving his right to recover the same damages in a reparations proceeding. A private right would therefore be duplicative.
Nor does the language of § 9(b) of the Act, 7 U.S.C. § 13(b),5 the other section of the Act relied on by plaintiffs, sustain a private right of action here. It is a criminal statute to be enforced by criminal penalties, as was specifically recognized by Congress when it amended the provision in 1936. H.R.Rep.No.421, 74th Cong., 2d Sess. 9 (1935). There is no language in § 9(b) even remotely suggesting that it was enacted for the “especial” benefit of a special class of which plaintiffs are members. Indeed, the statute makes no reference to any beneficiaries at all. Like § 206 of the Investment Advisors Act construed in Transamerica, supra, it “simply proscribes certain conduct, and does not in terms create or alter any civil liabilities.” 444 U.S. at 19, 100 S.Ct. at 247. To spell a private right of action out of such a general criminal statute would permit anyone who claimed to have been injured by a violation of the Act to sue, regardless of Congress’ intent. The Supreme Court “has been especially reluctant to imply causes of action under statutes that create duties on the part of persons for the benefit of the public at large,” Cannon, supra, 441 U.S. at 692 n.13, 99 S.Ct. at 1955 n.13; Cort v. Ash, supra, 422 U.S. at 79-80, 95 S.Ct. at 2088-2089 (18 U.S.C. § 610, prohibiting corporate contributions), and it has rarely implied a cause of action under a criminal statute. Chrysler Corp. v. Brown, supra, 441 U.S. at 316, 99 S.Ct. at 1725. Despite the majority’s protestations, this is not one of those rare cases.
Nowhere else in the language or structure of the Commodity Exchange Act can one find any express or implied intent to benefit a special class, much less commodity speculators such as plaintiffs here. The *334reason is that the Act was not enacted for the “especial” benefit of any particular class but to protect the public and primarily producers and customers, against wide, sudden or unexplained fluctuations in the prices of commodities, which could ruin producers and cause serious hardship to consumers, processors, merchandisers, millers, dealers, and shippers. This was made clear by Congress in its declaration of purposes and policies underlying the Act, found in § 3 of the Act, 7 U.S.C. § 5, which has remained virtually unchanged since its enactment in 1922. Section 3 provides:
“Transaction in ... ‘futures’ are affected with a national public interest; ... the prices involved in such transactions are generally quoted and disseminated ... as a basis for determining the prices to the producer and the consumer of commodities and the products and byproducts thereof and to facilitate the movements thereof in interstate commerce; such transactions are utilized by shippers, dealers, millers, and others engaged in handling commodities and the products and byproducts thereof in interstate commerce as a means of hedging themselves against possible loss through fluctuations in price; the transactions and prices of commodities on such boards of trade are susceptible to speculation, manipulation, and control, and sudden or unreasonable fluctuations in the prices thereof frequently occur as a result of such speculation, manipulation, or control, which are detrimental to the producer or the consumer and the persons handling commodities and products and byproducts thereof in interstate commerce and such fluctuations in prices are an obstruction to and a burden upon interstate commerce in commodities and the products and byproducts thereof and render regulation imperative for the protection of such commerce and the national public interest therein.”
Congress’ solicitude was recently summarized by testimony in 1974 of the Administrator of the Commodity Exchange Authority (the predecessor of CFTC), Alex Caldwell, before the Senate Committee considering proposed amendments to the Act:
“Originally back in 1922 it was the feeling of Congress that the Commodity Exchange Act was designed to protect producers. It is now recognized that it is not designed only to protect producers, but also the merchandisers and processors and ultimately the consumers.” Hearings on S. 2485, S. 2578, S. 2837 and H.R. 13113 Before the Senate Committee on Agriculture and Forestry, 93d Cong., 2d Sess. at 234 (1974).
The congressional debate on the 1974 amendments amply confirms that the Act was not designed for the especial benefit of speculators. Representative Mayne, a member of the Committee on Agriculture, for example, stated “The purpose of the legislation before us today can best be described as a means for providing the fairest possible market for legitimate hedgers. ... H.R. 13113 will provide those regulations which are reasonably necessary to guide the activities of speculators ... and no legitimate speculator ... should object to its provisions.” 80 Cong.Rec. 10739 (April 11, 1974). Representative Zwach, also a member of the Committee, stated “This legislation creates an impartial umpire, a commission that will handle the public interests, the producers’ interests, the consumers’ interests.” Id. at 10740. Representative Adams claimed that “Our experiences ... demonstrate the disastrous effects which unfair trading practices can have on consumers and producers alike.” Id. at 10741. And Senator Scott claimed that “For the consumer, this bill will mean that commodity prices will more clearly reflect demands and actual available supplies. The kind of speculation which places artificial strains on prices will be under close scrutiny. This will mean more realistic prices for the farmer and the end products like break for the consumer will likewise be less subject to rapid increase and decrease in demand.” 80 Cong.Rec. 30467 (Sept. 9, 1974).
Although speculators were recognized as necessary to the extent that they might, by increasing market volume and assuming *335market risks, provide more liquidity in the market for the benefit of producers and consumers and thus hopefully minimize price fluctuations to achieve some of the protection and price stability considered beneficial, Congress generally took a dim view of speculative activity in the commodity futures market because of the dangers speculators posed to farmers, producers, consumers, processors, shippers and hedgers. Unlike a hedger, who actually produces or handles the commodity, giving him an interest in the cash market for it, and trades in futures as a means of minimizing his risks, the speculator, such as plaintiffs here, has no underlying interest in the cash market. He merely attempts to profit on the rise or fall of prices for commodity futures. Congress’ skeptical attitude toward the benefits of speculation and speculators is further demonstrated by the failure of § 3, which outlines the Act’s purposes, to mention speculators or investors as beneficiaries. In contrast § 3 does refer expressly to the interest of the “producer,” “consumer,” “shippers, dealers, millers, and others engaged in the handling of commodities.” Nor is this omission explained by the majority’s suggestion that Congress desired to state a commerce power basis for the legislation. If speculators were viewed as a tempering and liquifying influence on an interstate market, reference to them in § 3 would have been consistent with a desire to invoke the Commerce Clause.
The various House and Senate reports on the Act and its various amendments over the years simply confirms the plain language of § 3. In 1921 the Senate Committee stated with respect to the proposed Grain Futures Act of 1922 (the first version of what was to become the Commodity Exchange Act):
“It is believed that this bill will, by wiping out obvious abuses that are practiced on grain exchanges, result in more stable markets, and thereby enable the producers to secure more nearly the market price for the grain that has been possible in the past.

“Its primary purpose is to eliminate from the market some of the undesirable practices of professional speculators.

“In addition to curbing excessive speculation and manipulation, the bill authorizes the Secretary of Agriculture to provide means to prevent members of the exchanges from disseminating false and misleading reports on the market or on crop conditions. This in itself will be a check of the activities of professional speculators.” (Emphasis added). S.Rep. No.212, 67th Cong., 1st Sess. 4-5 (1921).
In 1936 the Senate Report on the proposed amendments stated:
“It is of utmost importance ... that means be adopted whereby the Government may be in a position to protect the producer and the public generally against abuses growing out of uncontrolled speculation on public markets.” S.Rep.No. 1431, 74th Cong., 1st Sess. 3 (1936).
The 1936 House Report opened with a quote from President Roosevelt’s first message to Congress which urged Congress to eliminate “unnecessary, unwise and destructive speculation” and “restrict, as far as possible, the use of exchanges for solely speculative operations,” H.R.Rep.No.421, 74th Cong., 1st Sess. 2 (1935), see 78 Cong.Rec. 2264 (1934), and went on to state
“The fundamental purpose of the measure is to insure fair practice and honest dealing on the commodity exchanges and to provide a measure of control over those forms of speculative activity which too often demoralize the markets to the injury of producers and consumers and the exchanges themselves ...
“Since the passage of the Securities Exchange Act of 1934 there has been observed an increasing tendency on the part of professional speculators to transfer their activities from the securities markets, a tendency which makes the enactment of this bill without further delay of utmost importance.” Id. at 2.
The 1974 House Report opened once again with President Roosevelt’s attack on speculation, H.R.Rep.No.93-975, supra, at (iii) and the Senate reports in both 1974 and 1978 used as their statement of purpose the *336above quoted language from the 1936 House Report. S.Rep.No.1131, 93d Cong., 2d Sess. 1, 14 (1974); S.Rep.No.850, 95th Cong., 2d Sess. 12 (1978). The majority contends that Congress’ concern about injury to the “markets themselves” evinces an intent to protect speculators. But the clear language of the legislative history refutes that contention. Congress intended to protect exchanges from the abuses of their own members and other traders, not to protect speculators from themselves. 5. Rep.No.93-1131, supra, at 14; S.Rep.No. 95-850, supra, at 8.6
Throughout all these years, as the majority recognizes, the congressional debates were replete with vituperative attacks on speculators, particularly in 1922 and 1936, e. g., 61 Cong.Rec. 4763, 4765, 4768 (1921) (Remarks of Senator Clapper that if the farmer is to survive, “the grain gambler must go”); e. g., 80 Cong.Rec. 7857 (1936) (Remarks of Senator Murray that “the grain producer’s income will be materially increased if the wild orgies in grain speculation can be controlled”). Congressional hostility toward speculation, though tempered, continued in 1968 and 1974. E. g., 113 Cong.Rec. 34404 (Nov. 30, 1968) (Remarks of Representative Sullivan that “excessive speculation in futures ... has not only contributed to inflationary surges in the futures market but has caused spectacular increases in consumers prices”); 80 Cong. Rec. 30465 (Sept. 9, 1974) (Remarks of Senator Hart that “This bill gives the commission authority ... to prevent inflationary prices which do not reflect supply and demand-but are the result of speculation....”).
Moreover, it has been the speculators and the Congressmen representing their interests who have consistently opposed the expansion of federal regulation of the commodity markets, since they realize that it is they who are being regulated. See, e. g., H.R.Rep.No.1522, 73d Cong., 2d Sess. 5 (1934) (minority report); H.R.Rep.No.93-975, supra, at 166 (1974) (minority report) (“We believe that the bill’s premise displays ... a lack of faith in . .. the importance of speculators. ... ”); 120 Cong.Rec. 10744 (April 11, 1974) (Statement of Representative Symms that we need “more not less” speculation). It may well be that investors do benefit from an honest market, but that is a far cry from concluding that the Act was enacted for their “especial benefit.” As put on the House floor “Speculation may not be evil, but neither is it a thing of beauty and a joy forever.” 113 Cong.Rec. 10838 (August 11, 1967) (Statement of Assistant Secretary of Agriculture Mehrens before the House Committee on Agriculture, quoted on the House floor). And Representative Smith in 1974 summed up the prevailing view that speculation was a necessary evil:
“When these markets were first brought under Federal regulation back in 1922-Grain Futures Act-it. was recognized that involving some gamblers would be necessary in order to provide the liquidity needed so dealers in commodities could readily hedge their transactions.
“The Commodity Exchange Act was designed to limit and regulate this form of gambling in tandem with hedging for the purpose of reducing ‘sudden or unreasonable fluctuations in the prices ... which are detrimental to the producer or the consumer and the persons handling commodities.... ’ Clearly, the primary purpose of the law which permits commodity markets to exist is to serve those who hedge, and speculation is to be permitted only to the extent that it serves the primary purpose.” 120 Cong.Rec. 10750 (April 11, 1974).
Thus, given the general opposition of speculative interests to these bills and Congress’ skepticism about the benefits of speculation and its keen awareness of the dangers posed by speculative excesses, it is disingenuous to claim that the Act was designed for the especial benefit of speculators. Speculators such as plaintiffs can hardly be said to be the “favored wards” of Congress. Nor is the language of the Act *337as a whole or of its provisions drafted with an “unmistakable focus on the benefited class.” Cannon, supra, 441 U.S. at 691, 99 S.Ct. at 1955. The Court’s language in Piper v. Chris-Craft Industries, Inc., supra, 430 U.S. at 37, 97 S.Ct. at 947, applies here:
“As previously indicated, examination of the statute and its genesis shows that Chris-Craft [a defeated tender-offerer] is not an intended beneficiary of the Williams Act, and surely is not one ‘for whose especial benefit the statute was enacted.’ Ibid. To the contrary, Chris-Craft is a member of the class whose activities Congress intended to regulate for the protection and benefit of an entirely distinct class, shareholders-offerees. As a party whose previously unregulated conduct was purposefully brought under federal control by the statute, Chris-Craft can scarcely lay claim to the status of ‘beneficiary’ whom Congress considered in need of protection.”
Accord, Liang v. Hunt, 477 F.Supp. 891 (N.D.Ill.1979) (nothing in the language of § 9(b) or its legislative history indicates that it was enacted for the especial benefit of speculators). Stone v. Saxon and Windsor Group, Ltd., 485 F.Supp. 212 (N.D.Ill.1980) (“the entire history of commodities regulation” suggests that “ensuring the integrity of the market system rather than merely protecting individual customers” has been the motivating force behind the Act.”).7
Thus § 9(b), like § 4b, does not disclose any desire to benefit a special class of which plaintiffs are members. When read in the light of the Act’s overall purposes it appears to have been enacted for the benefit of the public, including producers and consumers of commodities, not that of speculators or investors.8 In any event, even assuming arguendo that this criminal statute benefits speculators, there is not the slightest suggestion in the language or legislative history of § 9(b) that Congress impliedly *338intended it to be enforced by private civil suits for damages. The remedies provided by Congress are found elsewhere in the Act.
(2) Sections of Act relied on by plaintiffs to support claims against the contract market defendant. (§§ 5(d), 5a(8) and 9(b), 7 U.S.C. §§ 7(d), 7a(8) and 13(b))
Appellants rely upon portions of §§ 5 and 5a of the Act, 7 U.S.C. §§ 7 and 7a, and to a lesser extent on § 9(b), 7 U.S.C. § 13(b), already discussed above, as the source of an implied private right of action against New York Mercantile Exchange and its officers. Section 5 is a licensing statute which imposes upon the CFTC the duty of designating boards of trade as “contract markets” provided they comply with specified conditions and requirements, including in subdivision 5(d) “the prevention of manipulation of prices and the cornering of any commodity by the dealers and operators” upon the Exchange.9 Section 5a, 7 U.S.C. § 7a, provides that each contract market shall comply with 12 requirements, including the enforcement of its own rules, regulations and resolutions which have been approved by the CFTC, § 5a(8) of the Act, 7 U.S.C. § 7a(8).10
Plaintiffs here allege that the New York Mercantile Exchange violated the Act and the Regulations by failing (1) to maintain an orderly market for trading, (2) to report *339violations, (3) to direct the entry of liquidating orders, (4) to declare an emergency, (5) to extend the period for delivery or to allow delivery by truck, (6) to buy potatoes for the account of short sellers who did not make delivery as required by their contracts, and (7) to perform its duties as a contract market, including exercise of due care to halt manipulative practices.
As the Court pointed out in Cannon, supra, 441 U.S. at 690 n.13, 99 S.Ct. at 1954, a statute will ordinarily be construed as creating an implied private remedy only where it “explicitly conferred a right directly on a class of persons including the plaintiff in the case.” Here the prescriptive language of § 5 and § 5a, like the reporting statute in Redington, supra, 442 U.S. at 569, 99 S.Ct. at 2503, “does not by its terms, purport to create a private cause of action in favor of anyone.” Neither provision “grants private rights to the members of any identifiable class, nor proscribes any conduct as unlawful,” id. They therefore cannot support a private cause of action in favor of these plaintiffs.
Nothing in the foregoing sections of the Act provides any basis for an inference that they were enacted for the especial benefit of plaintiffs, much less that a private right of action was intended. Here again Congress’ adoption of a battery of other express remedies indicates it had no intent to create or approve an implied private right of action against exchanges. See Transamerica, supra, 444 U.S. at 19-20, 100 S.Ct. at 247-48. Although exchanges may not be the subject of reparations proceedings, if they violate the Act the CFTC may suspend or revoke their designation as contract markets, §§ 5b, 6(a) of the Act, 7 U.S.C. §§ 7b, 8, sue in federal courts, which are expressly vested with jurisdiction, to enjoin violations, 6c of the Act, 7 U.S.C. § 13a-l, assess civil fines of up to $100,000 for each violation and issue cease and desist orders, noncompliance with which subjects the market and its officers to a $100,000 fine or imprisonment. § 6b of the Act, 7 U.S.C. § 13a. The exchanges, of course, are also subject to criminal penalties of up to a $500,000 fine and 5 years imprisonment for violations of the Act and price manipulation. § 9(b) of Act, 7 U.S.C. § 13(b).
Lastly, in 1968 Congress failed to enact a bill which would have made contract markets liable to aggrieved persons for violations of the Act. H.R. 9178, 90th Cong., 1st Sess. § 32 (1967); see Statement of Representative Fino introducing the bill, 113 Cong.Rec. 10839 (April 26,1967). This indicates that Congress did not intend to sanction a private remedy against exchanges.11
OTHER CIRCUMSTANCES POSSIBLY BEARING ON LEGISLATIVE INTENT TO CREATE OR APPROVE AN IMPLIED PRIVATE ACTION
(1) Pre-1974 lower federal court decisions implying private rights
Faced with the fact that nothing in the language of the Commodity Exchange Act, *340the various amendments of it over the years, and its legislative history even remotely suggest congressional intent to approve, much less create, an implied private right of action, the majority relies almost completely on the fact that prior to the 1974 amendments various lower federal courts, beginning in 1967, had implied certain types of private rights of action under the Act and that Congress’ failure, in face of these decisions, to expressly extinguish or nullify these decisions must be taken as evidence of an intent sub silentio to approve the continued implication of private actions under the Act.12 In short, the argument goes, in amending the Act in 1974 Congress had the burden of taking affirmative action to disapprove implied private rights found by some courts to have existed under the Act and, in the absence of its doing so, the holdings of these decisions may be presumed to survive.
The argument puts the cart before the horse. Where, as here, Congress has expressly provided for judicial and administrative means of enforcement, the burden is on plaintiffs to show a clear and affirmative congressional intent to approve a private right of action, not on Congress or defendants to show that the remedies provided by it are exclusive. Transamerica, supra, 444 U.S. at 19, 100 S.Ct. at 247; Securities Investors Protection Corp. v. Barbour, supra, 421 U.S. at 419, 95 S.Ct. at 1738; Amtrak, supra, 414 U.S. at 458, 94 S.Ct. at 693. The issue is whether Congress intended to approve a private right of action, not whether (as the majority frequently states, maj. opin. p. 320 n.40) it intended to “destroy” or “eliminate” a pre-existing private right, which assumes the matter in controversy. Nor may we simply presume that Congress by its silence intended to approve a “pre-existing” private right of action, since the Supreme Court has made clear that “in the absence of the clearest indication that Congress intended that” a new statute “should preserve” a pre-existing private cause of action, it would “decline” to imply one under the new statute. T. I. M. E., Inc. v. United States, supra, 359 U. S. at 475, 79 S.Ct. at 910. To hold otherwise is to stand the principles of Cort v. Ash and the more recent Supreme Court decisions on their heads. Quite apart from this fundamental defect, the argument must be rejected for the reason that a close examination of the decisions and legislative history relied on by the majority demonstrates that they do not support a sub silentio intent by Congress in 1974 to approve implied private rights of action.
In the first place the earlier decisions and legislative history do not reveal any long-recognized private cause of action in favor of speculators such as plaintiffs against contract markets or broker-dealers with whom the speculators had no customer-broker relationship. For 45 years prior to the first decision relied on by the majority the provisions of the Act were enforced solely through use of the administrative remedies made available to the Secretary of Agriculture and the Commodity Exchange Commission, the predecessor to the CFTC, and through criminal proceedings based upon violations of the Act. Despite such incidents as the manipulation of the onion futures market in the 1950’s, see S.Rep.No. 1631, 85th Cong., 2d Sess. 1958), reprinted at 1958 U.S.Code Cong. & Admin.News, pp. *3414210, 4214, the salad oil swindle of the early 1960’s, N. Miller, The Great Salad Oil Swindle, and other less publicized schemes to manipulate the market and defraud participants, and despite the implication of a private right of action under the Securities Act as early as 1944, Baird v. Franklin, 141 F.2d 238 (2d Cir.), cert. denied, 323 U.S. 737, 65 S.Ct. 38, 89 L.Ed. 591 (1944), no court prior to 1967 suggested that a private cause of action under the Act might exist.13 Even the Commodity Exchange Commission believed that administrative sanctions and criminal penalties were the only means by which the Act could be enforced. See letter from Department of Agriculture, Commodity Exchange Authority, dated March 21, 1958, to counsel for the Senate Committee of Agriculture and Forestry, reprinted at 1958 U.S.Code Cong. & Admin.News, p. 4216.14
Goodman v. H. Hentz & Co., 265 F.Supp. 440 (N.D.I11.1967), was the first case to break the barrier. It is significant not because it was the first but because it is the case on which all of the later decisions implying a private cause of action summarily relied. All of these were lower federal court decisions. The Supreme Court never passed upon the issue. Goodman involved a suit brought under § 4b by two customers against their broker-dealer in which they claimed they were defrauded by the broker-dealer. The court, relying on § 286 of the Restatement of Torts, found that the customers fell within the class of persons Congress intended to protect when it enacted § 4b (i. e., customers) and that violation of the section was a statutory tort for which the customers had a federal remedy. The court also relied on the dissent in Wheeldin v. Wheeler, 373 U.S. 647, 661-62, 83 S.Ct. 1441, 1450, 10 L.Ed.2d 605 (1961), which stated that private rights are “implied unless the legislature evidences a contrary intention.” Finding “no indication in the Commodity Exchange Act that Congress intended not to allow private persons injured by violations access to the courts,” 265 F.Supp. at 447, the court implied a private remedy.
It hardly merits discussion that Goodman, in light of current law, was wrongly decided since it did not even purport to consider, as required by the recent cases of Cannon, Redington, Transamerica, and Kissinger and earlier by Cort v. Ash, whether Congress intended to create a private right of action when it enacted § 4b. Indeed, the Court has repeatedly rejected the tort rationale relied upon in Goodman, requiring a showing of Congressional intent to approve a private right of action. See, e. g., Redington, supra, 442 U.S. at 568, 578, 99 S.Ct. at 2485, 2490, quoting Cannon, supra, 441 U.S. at 688, 99 S.Ct. at 1953. More significantly, perhaps, is that Goodman may well have been incorrectly decided even under then existing law. The proposition that a private right of action will be implied unless Congress evinces a contrary intention is unsupported by any prior holding and did not accurately reflect the state of the law as it then or later existed. Even J. I. Case *342Co. v. Borak, supra, 377 U.S. 426, 84 S.Ct. 1555, 12 L.Ed.2d 423, widely considered to be the case in which the Supreme Court has gone the furthest in implying a cause of action, required more of a showing than did the Goodman court. The test, according to Borak, was whether a private right of action was necessary to effectuate Congress’ intent in enacting the statute. Id. at 432, 84 S.Ct. at 1559.
Nor can we presume the correctness of the Goodman decision simply because it occurred during a period in which private rights of action were “routinely implied” by the courts. The majority overstates the extent to which courts were then implying private causes of action, ignoring such cases as Wheeldin v. Wheeler, 373 U.S. 647, 83 S.Ct. 1441, 10 L.Ed.2d 605 (1963); T. I. M. E. , Inc. v. United States, 359 U.S. 464, 79 S.Ct. 904, 3 L.Ed.2d 952 (1959); Montana & Dakota Utilities Co. v. Northwestern Public Service Co., 341 U.S. 246, 71 S.Ct. 692, 95 L.Ed. 912 (1951); General Committee v. M.K.T.R. Co., 320 U.S. 323, 64 S.Ct. 146, 88 L.Ed. 76 (1943); General Committee v. Southern Pacific Co., 320 U.S. 338, 64 S.Ct. 146, 88 L.Ed. 76 (1943); Switchman’s Union v. National Mediation Board, 320 U.S. 297, 64 S.Ct. 95, 88 L.Ed. 61 (1943), all of which rejected such claims of private right. And even in the area of securities, the courts denied private rights of action. E. g., Colonial Realty Corp. v. Bache & Co., 358 F.2d 178 (2d Cir.), cert. denied, 385 U.S. 817, 17 L.Ed.2d 56 (1966); O’Neill v. Maytag, 339 F.2d 764 (2d Cir. 1964).
The majority contends, however, that the correctness of the Goodman decision, and the cases summarily following it, is irrelevant, reasoning that what matters instead is whether Congress perceived those cases to be correct when it enacted the 1974 amendments. But even accepting this proposition, not a single word of approval of these decisions is found in the legislative history of the 1974 or any other amendments, much less mention of any of these decisions by name. Moreover, the lower court decisions relied on by the majority do not support its position. Of the 11 cases decided prior to 1974, 8 were brought by customers against their brokers-dealers under § 4b, not by speculators like plaintiffs against broker-dealers with whom they had no relationship. See, e. g., Anderson v. Francis I. duPont & Co., 291 F.Supp. 705 (D.Minn.1968); Hecht v. Harris, Upham & Co., 283 F.Supp. 417 (N.D.Cal.1968), modified, 430 F.2d 1202 (9th Cir. 1970); Booth v. Peavey Company Commodity Services, 430 F.2d 132 (5th Cir. 1970); Johnson v. Arthur Espey, Shearson, Hammill & Co., 341 F.Supp. 764 (S.D.N.Y.1972); Gould v. Barnes Brokerage Co., Inc., 345 F.Supp. 294 (N.D.Tex.1972); McCurnin v. Kohlmeyer & Co., 340 F.Supp. 1338 (E.D.La.1972), aff'd., 477 F.2d 113 (5th Cir. 1973); Arnold v. Bache & Co., Inc., 377 F.Supp. 61 (M.D.Pa. 1973). Likewise the Sixth Circuit’s recent decision, Curran v. Merrill Lynch, Pierce, Fenner and Smith, Inc., 622 F.2d 216 (1980), relied on by the majority, is not dispositive of this case since it also involved a suit by a customer against his broker under § 4 of the Act, 7 U.S.C. § 6. Although § 4b could conceivably be construed as protecting customers against being defrauded by their brokers, it certainly does not protect others, such as plaintiffs here, against fraud or manipulation by persons with whom they had no broker-dealer relationship.
To be sure, three cases did imply a private right of action in favor of someone other than a customer against his broker. However, two are irrelevant for the purpose of inferring what Congress may have “perceived” the state of decision law on the subject to be in 1974. In United Egg Producers v. Bauer International Corp., 311 F.Supp. 1375 (S.D.N.Y.1970), the court, relying on Goodman, implied a cause of action under § 9(b) of the Act in favor of a group of commodity producers, not customers or mere traders, who sought injunctive relief, not damages, against an import company to prevent them from releasing inaccurate investment information. In Seligson v. New York Produce Exchange, 378 F.Supp. 1076 (S.D.N.Y.1974), affd. sub nom. Miller v. *343N.Y.P.E., 550 F.2d 762 (2d Cir.), cert. denied, 434 U.S. 823 98 S.Ct. 68, 54 L.Ed.2d 80 (1977), the court, relying on Deaktor, infra, held that a cause of action was available to a broker-dealer, not a customer or even a trader, against an exchange under § 9(b). Since that case, however, was decided after the House had passed the 1974 amendments, Congress could not have been aware of it. It therefore offers no support for the majority’s theory that Congress, by relying upon it, thought it unnecessary to provide expressly for a private right of action.
Thus, plaintiffs are reduced to one case, Deaktor v. L.D. Schreiber & Co., 479 F.2d 529 (7th Cir.), revd. on other grounds sub nom. Chicago Mercantile Exchange v. Deaktor, 414 U.S. 113, 94 S.Ct. 466, 38 L.Ed.2d 344 (1973), decided less than a year before the enactment of the 1974 amendments, as support for the private cause of action asserted here. There a trader brought suit against an exchange for a violation of § 5a(8) and § 9(b), and the court, relying on Goodman, found that § 9(b) was intended to protect the interests of the plaintiff traders and accordingly implied a cause of action under it, though not under § 5a(8). Although the majority contends that the Supreme Court’s reversal of Deaktor can be read as support for the lower court’s implication of a private right of action, that argument is without merit since the Court expressly declined to decide the issue and held that plaintiffs must proceed through the CFTC, not through the courts. See 414 U.S. at 115, 94 S.Ct. at 467. Where the Supreme Court has declined to reach an issue, it is serious error to parse the Court’s opinion for some hidden indication that the Court actually decided the issue after all. The majority’s strained interpretation of Deaktor is illusory.
In speculating as to what Congress must have “perceived” about the state of the law relating to implied rights when it overhauled the Act in 1974, one must take into account as against Deaktor, which was not finally disposed of by the Supreme Court until December 3, 1973, see 414 U.S. 113, 94 S.Ct. 466, 38 L.Ed.2d 344, the Court’s decision in Amtrak, supra, 414 U.S. 453, 94 S.Ct. 690, 38 L.Ed.2d 646, decided on January 9, 1974. There the Court rejected a claim of an implied private right under § 307(a) of the Amtrak Act, relying on Congress’ rejection of an express remedy and its express authorization of other remedies, stating that “when legislation expressly provides a particular remedy or remedies, courts should not expand the coverage of the statute to subsume other remedies,” 414 U.S. at 458, 94 S.Ct. at 693.
The majority also relies heavily on the fact that “[djuring the 1940’s, 1950’s and 1960’s there was a widespread, indeed almost general, recognition of implied causes of action for damages under many provisions of the Securities Exchange Act” (majority opinion, p. 296), apparently on the theory that we must infer that Congress in enacting the 1974 Amendments assumed that the courts would as readily imply a cause of action under the Commodity Exchange Act as they had under the securities laws. That argument has a number of serious flaws.
First, the Supreme Court in Superintendent of Insurance v. Bankers Life & Casualty Co., 404 U.S. 6, 13 n.9, 92 S.Ct. 165, 169, 30 L.Ed.2d 128 (1971), merely acquiesced in the 25-year old acceptance by the lower courts of an implied private right of action under § 10(b) of the Securities Exchange Act. See Cannon, supra, 441 U.S. at 690-93 n.13, 99 S.Ct. at 1954 which suggests that absent that long-standing prior interpretation the Supreme Court would not have found a private right of action under § 10(b). Since there is no such long-standing history of judicially implied rights under the Commodity Exchange Act, there is simply no basis for inferring that Congress could have assumed that the Court would similarly acquiesce in a private right of action under that Act.
Second, the majority seems to suggest that, because a number of the early securi*344ties cases implied a private right of action under the securities laws even though those laws contained express remedies, Congress could assume that the courts would similarly imply a private right of action under the Commodity Exchange Act, which also contains a number of express remedies. That is simply not the case. In Baird v. Franklin, 141 F.2d 238, 244-45 (2d Cir.), cert. denied, 323 U.S. 737, 65 S.Ct. 38, 89 L.Ed. 591 (1944), heavily relied on by the majority, Judge Clark implied a private right of action under the Securities Exchange Act of 1934 because the express remedies were merely punitive and remedial, not compensatory. Section 14 of the Act here, in marked contrast, expressly provides for compensatory damages. Since the securities laws provide for less complete remedies than the Commodity Exchange Act, any analogy between the judicial history of private rights of action under the securities laws and the Commodity Exchange Act is bound to be of limited relevance.
Third, the majority seeks to distinguish such cases as Transamerica, supra, 444 U.S. 11, 100 S.Ct. 242, 62 L.Ed.2d 146, and Redington, 442 U.S. 560, 99 S.Ct. 2479, 61 L.Ed.2d 82, on the ground that the 1974 Amendments were passed well after the “great explosion” of judicially recognized private rights of action. The majority, however, ignores the fact that the sections of the Act most heavily relied on by plaintiffs, §§ 4b, 9(b) and 5(d), were all enacted in 1923 and 1936, well before any “explosion” in private rights of action. Like the statutes in Redington and Transamerica, nothing in the legislative history of 1923 or 1936 indicates that Congress intended to create a private right of action under any of the provisions relied on by plaintiffs.
As the law existed prior to 1974, then, the majority’s contention that the courts had long recognized a private right of action in favor of these plaintiffs rings hollow. The Supreme Court had never spoken on the subject. No lower federal court had implied a cause of action under § 5(d), § 5a(8), or § 4a. Nor had any court implied a cause of action in favor of one not a customer against a broker-dealer under § 4b. Deaktor, which implied a cause of action in favor of a speculator against an exchange under § 9(b), had been decided less than a year before the enactment of the 1974 amendments. This decision, which was never mentioned in the congressional debates as a basis for an implied right of action, is the sole case which could conceivably be relied upon as pre-1974 authority for the proposition advanced by the majority here that Congress “perceived” the private rights of action to be available under the Act in favor of speculators against brokers or exchanges. It seems most unlikely that Congress had even heard of it, much less relied upon it, in adopting the 1974 amendments. Given the crucial importance of Deaktor to the majority’s argument, Congress’ failure to mention Deaktor is highly significant, despite the majority’s protestations to the contrary. Absent some indication that Congress knew that a lower court had implied a private right of action in favor of a speculator against an exchange, as opposed to its possible knowledge that the court had implied a private right of action in favor of a customer against his broker under § 4b, we simply cannot presume that Congress was aware of Deaktor, let alone silently approved of the private right of action it found.
(2) References in Congress to Private Civil Suits
The majority next relies upon a few scattered references to private civil actions in the course of hearings by House and Senate Committees with respect to the proposed 1974 amendments. None of these, however, reveal any approval or ratification of such *345rights. Indeed the evidence is overwhelming to the contrary.

The Senate

Not a single mention of private civil actions is to be found either in the Senate Committee Report with respect to the 1974 bill or on the Senate floor. The only references during the lengthy Senate hearings were those of Senator Clark, Professor Schotland of Georgetown University, and Ms. Judy Jackson, a representative of the Consumer Federation of America, with respect to a provision in a bill introduced by Senator Hart which would have expressly authorized private civil suits for violations of the Act, S. 2837, § 505(a), and- treble damages for willful violations, § 505(b). During the Senate hearings on various proposed bills, including the Hart Bill, H.R. 13113 (the already passed House bill), S. 2485 (the Humphrey Bill) and S. 2378 (the McGovern Bill), numerous witnesses specifically addressed the Hart Bill and vigorously urged that the Committee adopt the private right of action provided by it. Commodity Futures Commission Act: Hearings Before the Senate Committee on Agriculture and Forestry on S. 2485, S. 2578, S. 2837, and H.R. 13113, supra. Professor Schotland stated that it was “hard to be emphatic enough in favor of [§ 505]” and that “private citizen action for self protection, with full judicial protections, is an enormous step toward helping assure vigorous regulatory action,” id. at 737, 747. Ms. Judy Jackson noted that neither the Humphrey Bill nor the House bill contained any provision for private civil actions; id. at 369. Senator Clark, co-sponsor of the Hart Bill and a member of the Committee, id. at 205, spoke in support of private treble damages under the bill. Professor Schotland warned about the need for explicit language approving private rights of action. He stated that if Congress decided to adopt the reparations procedure and place “such virtually unprecedented responsibility and burden in this regulatory body, there should be explicit language in the statute that Federal and State courts are still open if a complainant prefers to go to trial there,” id. at 737, 747.
Congress rejected the bills. Under a principle of statutory construction expressly endorsed by the Supreme Court in Amtrak, supra, 414 U.S. at 461, 94 S.Ct. at 694, a decision ignored by the majority on this point, where as here Congress has before it a specific proposal to authorize private rights of action and after full and careful consideration declines to adopt that proposal, its action must not be treated as evidence of intent to approve private rights of action, but rather as an intent to preclude them. Moreover, its action certainly negates the majority’s argument that Congress intended sub silentio to encourage the lower courts to continue to imply private rights of action.
It is suggested that Congress refused to adopt the private right of action proposals because of its opposition to treble damages. But this was never a position articulated by any lawmakers, who obviously could have eliminated the treble part of the damages with the stroke of a pen and left standing the provision for compensatory damages. The Senate instead chose to reject the proposition that civil monetary damages be recoverable in any action other than a reparations proceeding.15

*346
The House

Turning to the history of the legislation before the House, the latter’s Report with respect to the bill makes only two references to an implied private right of action, neither of which evince an intent by Congress to preserve that right. The Report stated that § 5a(8) of the 1968 amendments, which required contract markets to enforce their own rules and which was designed to strengthen self-regulation, had in fact worked to weaken it because, as the Committee was informed,
“[Attorneys to several boards of trade have been advising the boards of trade to reduce-not expand exchange regulations designed to insure fair trading, since there is a growing body of opinion that failure to enforce the exchange rules is a violation of the Act which will support suits by private litigants.” H.R.Rep.No. 93-975, supra, at 46.
The Report also stated that one of the reasons for changing the law was
“(2) Growing difficulties facing exchanges engaged in self regulatory actions as a result of private plaintiffs seeking damages against self-regulatory activities of the markets. As examples, exchanges are sued for actions taken in emergency situations even when the action has been taken at the request or order of the CEA.” Id. at 48.
Similar language was used by Chairman Poage when he discussed the bill on the House floor, 119 Cong.Rec. 41333 (Dec. 13, 1973).16 Although it may demonstrate an awareness by key personnel in Congress of lower court decisions implying a cause of action under the Act, it hardly constitutes approval of those decisions. In the first *347place, the Supreme Court has recently reminded us that “even the contemporaneous remarks of a single legislator who sponsors a bill are not controlling in analyzing legislative history.” Consumer Product Safety Commission v. GTE Sylvania, Inc., supra, 447 U.S. at 118, 100 S.Ct. at 2061. Second, the language merely recognizes a “growing body of opinion” concerning private rights of action. Had Congress intended to approve or encourage the fledgeling body of law, it could and would have indicated as much. Third, rather than extol the virtues of private rights of action, the Report and Chairman Poage emphasized the problems created by private rights and pointedly criticized private suits against exchanges for action taken by them pursuant to order or request of the CEA, now the CFTC.

*346


*347I find no logical basis for reading this rather explicit language criticizing private rights of action as congressional approval of such suits, which is what the majority attempts to do. The majority argues that Congress was not criticizing private rights of action but merely the problems they created and that, desiring private suits to continue, it sought to preclude exchanges from reducing their rules in order to avoid civil liability by empowering the CFTC to require the exchanges to adopt appropriate rules. This sheer speculative extrapolation is not supported by anything in the legislative history of the amendments. Indeed it is refuted by the plain language of the House Report.17
A more sensible interpretation of the 1974 amendments is that Congress sought to create a uniform comprehensive, cohesive and coherent system of regulation, H.R. Rep. 93-975, supra at 1; S.Rep.No.95-850, supra, at 10, 13. Believing that private rights of action were inconsistent with that purpose, it sufficiently increased the powers of the CFTC so that it, rather than private individuals, would be responsible for monitoring the futures trading market.18

Intent in Enacting Reparations Procedure and Other Remedies

Both the 1974 Senate and House Reports exhaustively outline the enforcement tools available under the Act as it then stood, together with the additional remedies recommended and finally adopted. S.Rep.No. 1131, 93d Cong., 2d Sess. 11-27 (1974), H.R. Rep. 93-975, supra, 33-53. There is not the *348slightest suggestion that the panoply of enforcement remedies provided by Congress, including reparations proceedings, was intended to supplement private civil rights, as the majority here urges. Indeed, no legislator has ever linked the reparations procedure to private causes of action or mentioned them in the same breath. Though of course it is not defendants’ burden to show that Congress intended an express remedy to be exclusive, what little direct evidence there is about the purpose of the reparations procedure suggests that it and the informal arbitration procedures were intended to be exclusive. The House Report, for example, stated that the reparations procedure is
“intended as a separate remedy designed to supplement the informal ‘settlement procedures’ contemplated of contract markets.... It is the intent of the Committee that those complaints which can be resolved informally and settled without a formal proceeding [the reparations proceeding] through the mechanism contemplated of the contract market ... should be encouraged to resolve that matter.” H.R.Rep.No.93-975, supra, at 22. “A customer reparations proceeding before the Commission will be authorized one year after date of enactment for handling customer complaints which arise from violations of the Act, particularly those which result in monetary damages loss to the customer. The commission will have original jurisdiction to consider all such complaints which have not been resolved through the informal settlement procedures required of the contract market and registered futures associations under the bill.” Id. at 3.
“The provision for this review and settlement of customers accounts should make possible full and equal justice for those who feel that they have been in some way damaged in the handling of their commodity accounts.” Id. at 83. (Emphasis added). (Letter to the Committee from Department of Agriculture.)
Congress has also explicitly stated that the reparations procedure was created to “offset a suspected industry bias favoring the resolution of customer claims through arbitration,” H.R.Rep.No.1181, 95th Cong., 2d Sess. 91 (1978), thus casting further doubt on the theory that the procedure was intended to supplement private rights of action. Equally revealing is the Senate’s belief that where futures associations adopt arbitration procedures, thus relieving contract markets of their duty to adopt similar procedures, “aggrieved customers would have their choice of seeking resolution of their claims through an association arbitration or reparations proceedings, or a Commission reparations proceeding,” S.Rep. No.95-850, supra, at 32, U.S.Code Cong. & Admin.News 1978 at 2120. For present purposes it is significant that the “choice” does not include a private right of action.19
*349Moreover, in the case of contract markets an implied right to recover unlimited damages in a private civil action against such markets would be inconsistent with express limitations placed by Congress on the amount of civil penalties that might be assessed against a contract market: (1) a limitation of $100,000, and (2) an amount which will not “materially impair the contract market’s ability to carry on its operations and duties,” § 6b of Act, 7 U.S.C. § 13a.20
*350Congress’ complete failure to approve, much less to authorize, private rights of action when it exhaustively analyzed, overhauled and amended the enforcement provi*351sions of the Act refutes the majority’s claim that it somehow or other affirmatively intended such rights to continue as a supplement to the battery of enforcement weapons provided by it. -Had it desired or intended this, the logical and natural procedure would have been for it to say so. SEC v. Sloan, 436 U.S. 103, 122, 98 S.Ct. 1702, 1714, 56 L.Ed.2d 48 (1977). No court has ever imposed on Congress the contrary duty, which the majority urges, of expressly stating that the remedies provided by it are exclusive.

Jurisdictional Provisions

The majority next contends that the “savings clause” incorporated into the jurisdictional provision, § 2(a)(1) of the Act, 7 U.S.C. § 2 (§ 201 in the enacted bill), explicitly preserves the private right of action implied by the lower courts. Section 201 originated in H.R. 13113 and as passed by the House it read:
“Provided, That the Commission shall have exclusive jurisdiction of transactions dealing in, resulting in, or relating to contracts of sale of a commodity for future delivery, traded or executed on a domestic board of trade or contract market or on any other board of trade, exchange, or market; And provided further, That nothing herein contained shall supersede or limit the jurisdiction at any time conferred on the Securities Exchange Commission or other regulatory authorities under the laws of the United States or restrict the Securities and Exchange Commission and such other authorities from carrying out their duties and responsibilities in accordance with the laws of the United States.”
During the Senate hearings Rep. Rodino, Chairman of the House Committee on the Judiciary, criticized the provision not on the grounds that it might eliminate private rights of action but rather because the provision might be interpreted as eliminating the jurisdiction of state courts over contract claims and the jurisdiction of federal courts over antitrust claims and suits seeking review of administrative hearings. His comments are set forth in full in the margin.21 He accordingly suggested the addition of a proviso to the effect that federal courts should not be ousted of their jurisdiction. As a result the following proviso was enacted:
*352And provided further, That, except as hereinabove provided, nothing contained in this section shall (i) supersede or limit the jurisdiction at any time conferred on the Securities and Exchange Commission or other regulatory authorities under the laws of the United States or of any State, or (ii) restrict the Securities and Exchange Commission and such other authorities from carrying out their duties and responsibilities in accordance with such laws. Nothing in this section shall supersede or limit the jurisdiction conferred on courts of the United States or any State.
Other witnesses reiterated Chairman Rodino’s criticisms without any reference to private rights of action. Mr. Keith Clear-water, Deputy Assistant Attorney General, Dept, of Justice, for example, stated: “There are two problems with this language. It could be interpreted to deprive the Federal Courts of their jurisdiction under the antitrust laws and to deprive Federal and State courts of jurisdiction to enforce contract and commercial law rights.” Commodity Futures Commission Act: Hearings Before the Senate Committee on Agriculture and Forestry on S.2485, S.2578, S.2837 and H.R.13113, supra, at 663. See Statements of James T. Halverson, Director of Bureau of Competition, Federal Trade Commission, id. at 667-68, and Statement of Glenn Willet Clark, Professor of Law, Drake University Law School, id. at 683-84.
The majority’s contention that the “savings clause” explicitly preserves a private right of action rests solely on the comment of Senator Clark, while urging the Senate to authorize private treble damage suits, that “Unfortunately, the House bill does not authorize them, but section 201 of that bill may prohibit all court actions. The staff has said that this was done inadvertently and they hope it can be corrected in the Senate.” Id. at 205.
This “passing reference” by a “single legislator” is a slim reed on which to find congressional approval of a private right of action. Consumer Product Safety Commission v. GTE Sylvania, Inc., supra, 447 U.S. at 118, 100 S.Ct. at 2061; Piper v. Chris-Craft Industries, Inc., supra, 430 U.S. at 31-32, 97 S.Ct. at 944; Chrysler Corp. v. Brown, supra, 441 U.S. at 311, 99 S.Ct. 1722; see Ernst & Ernst v. Hochfelder, 425 U.S. 185, 204 n. 24, 96 S.Ct. 1375, 1386, 47 L.Ed.2d 668 (1976). Senator Clark’s concern that the House provision might prohibit “court actions” could well have been intended to refer to actions arising out of commodity contract claims. Moreover, applying the principles of Chrysler Corp., his statement must be considered with the Reports of both Houses and the statements of other witnesses and Congressmen, all of which refute the majority’s contention that there is a link between the jurisdictional provision of § 201 and Congress’ attitude toward private rights of action.
Given the reasons expressly advanced by Chairman Rodino and given that no witness indicated that the revision of § 201 was intended to preserve or even affect any private rights of action in federal courts, the evidence is overwhelming that Congress simply took up the task of correcting the problem noted by Chairman Rodino and others and had no intention of approving a private damage action. Had Congress intended to preserve jurisdiction of the federal courts over private suits it could easily have said so, as it did in § 6c when it granted federal jurisdiction to hear CFTCinitiated injunctive suits, and in § 14(f) when it provided for such jurisdiction to enforce judgments arising out of reparations proceedings.
The Act does not have any counterpart to the jurisdictional provision of § 27 of the Securities Exchange Act of 1934, 15 U.S.C. § 78aa, which affirmatively grants to federal courts exclusive jurisdiction of violations of the Act and of its regulations and authorizes civil suits to be brought in the district where the defendant is found or resides. In any event the “savings clause” here, which was directed exclusively to jurisdictional matters, could not preserve private damage actions, since jurisdictional provisions cannot create such rights, Redington, supra, 442 U.S. at 577, 99 S.Ct. at 2489. “The *353source of plaintiffs’ rights must be found, if at all, in the substantive provisions of the [Act] which they seek to enforce, not in the jurisdictional provision.” Id. at 577, 99 S.Ct. at 2490 (citing cases).

The 1978 Amendments

Finally, although subsequent legislation is of very limited weight in ascertaining Congress’ intent in enacting earlier laws, Transamerica, supra, 444 U.S. at 23 n. 13, 100 S.Ct. at 248 n. 13, the 1978 amendments are revealing. First, Congress did not provide expressly for a private right of action against merchants and exchanges despite its awareness that the lower courts had begun to deny private rights of action under the Act,22 a situation which Sen. Huddleston on the floor of the Senate deemed “unfortunate.” 124 Cong.Rec. 10537 (July 12, 1978). Instead, Congress proposed to alleviate the heavy burden on the reparations procedure caused by the failure of lower courts to imply private rights of action not by amending the Act to allow private suits, as we would expect if it had approved of private suits, but rather by eliminating the hearing requirement for reparations claims under $5,000. § 14(b), 7 U.S.C. § 18(b).
The failure of Congress to amend the Act is particularly significant in light of its awareness by that time of the Supreme Court’s recent but well publicized adoption of somewhat stricter principles governing the implication of private causes of action. See Amtrak, 414 U.S. 453, 94 S.Ct. 690, 38 L.Ed.2d 646 (1974); Cort v. Ash, 422 U.S. 66, 95 S.Ct. 2080, 45 L.Ed.2d 26 (1975); Securities Investor Protection Corp. v. Barbour, 421 U.S. 412, 95 S.Ct. 1733, 44 L.Ed.2d 263 (1975); Blue Chip Stamps v. Manor Drug Stores, 421 U.S. 723, 95 S.Ct. 1917, 44 L.Ed.2d 539 (1975); Piper v. Chris-Craft Industries, 430 U.S. 1, 97 S.Ct. 926, 51 L.Ed.2d 124 (1977); Santa Clara Pueblo v. Martinez, 436 U.S. 49, 98 S.Ct. 1670, 56 L.Ed.2d 106 (1978).23
Second, Congress in 1978 received testimony from the states that they were uncertain, in light of various adverse court decisions, about their ability to bring parens patriae suits for violations of the Act and to enforce their own contract and consumer fraud statutes. In sharp contrast to its 1974 refusal to authorize private suits, Congress expressly empowered the states to bring suits in federal courts to enjoin violations of the Act or to obtain monetary damages, § 6d, 7 U.S.C. § 13a-2, and expressly confirmed the ability of the states to enforce their contract and consumer fraud law. § 6d(5), 7 U.S.C. § 13a-2(5). Quite apart from the fact that Congress’ express exemption of contract markets and floor brokers from liability under § 6d suggests a desire to insulate those participants from private damage liability,24 the adoption of § 6d is a clear indication that “Congress knew how to confer a private right of action when it wished to do so.” Transamerica, supra, 444 U.S. at 23 n. 13, 100 S.Ct. 248 at n. 13. Moreover, Congress recognized that express authorization for such suits was necessary if a right under the Act to institute such litigation was to exist:
*354“Section 12 specifically authorizes the States to investigate or prosecute in a civil action violations of the Act.... Any such action must be brought in the proper Federal district court, and the Commission is given the right to intervene in the action as a party. This is a new right since States currently have no such express authority under the Act.” H.R.Rep.No.95-1181, supra, at 28.
This statement is strong evidence that when Congress intended to create a right of action under the Act it did so expressly, not by implication.25

The Theory that Congressional Silence Amounts to Congressional Approval

Lacking any substantial support in the language or legislative history of the Act that Congress affirmatively approved private rights of action, the majority’s position boils down to the theory that Congress must have been aware generally of a few lower federal court decisions implying a private right under the Act as it stood prior to 1974 and therefore found express approval of private rights unnecessary. But bearing in mind that “[ijmplying a private cause of action on the basis of Congressional silence is a hazardous enterprise, at best,” Redington, supra, 442 U.S. at 571, 99 S.Ct. at 2486, any leap from congressional silence to congressional approval must be made cautiously, if at all. Moreover, it is inappropriate to rely on the presumption asserted by the majority where, as here, Congress has expressly created a number of remedies which may reasonably be viewed as exclusive and where, if Congress intended to adopt a prior judicial interpretation providing for an additional remedy, it would have said so. Finally, the body of earlier lower federal court decisional law provides a wholly inadequate basis, either in terms of relevance, weight, period of existence, or notoriety, for such an inference.
In T.I.M.E. v. United States, supra, 359 U.S. 464, 79 S.Ct. 904, 3 L.Ed.2d 952, the Court expressly rejected the position advanced by the majority here. There a shipper of goods contended that it had a private cause of action under the Motor Carrier Act to recover unreasonable rates charged by a carrier in violation of the Act. After rejecting the contention that the Act granted a private right of action, in part because, as here, Congress specifically declined to enact a proposed cause of action, the Court rejected the claim that the Act must be read as preserving a pre-existing common-law or judicially implied right of action.
“The Government is able to point to only two cases in addition to the present ones, in the 24 years since passage of the Motor Carrier Act, in which courts have appeared to assume that the issue of reasonableness of past motor carrier rates was litigable, and in neither of these cases was the question given other than the most cursory attention. Under these circumstances the issue before us cannot fairly be said to be foreclosed by longstanding interpretation and understanding.
“We are told that Congress has long been aware that the Commission was of the view that a common-law action for recovery of unreasonable rates paid to a motor carrier, with referral to the Commission of the issue of unreasonableness, would lie, and that its failure to legislate in derogation of this view implied an approval and acceptance of it. But it appears that each time the Commission’s views in this regard were communicated to committees of Congress, it was in connection with a request by the Commission for legislation which would have given to shippers a cause of action under the statute and granted to the Commission the authority to award reparations, and each time that request was rejected.... *355[W]e do not think that from the failure of Congress to grant a new authority any reliable inference can permissibly be drawn to the effect that any authority previously claimed was recognized and confirmed.” 359 U.S. at 478, 79 S.Ct. at 911. (Emphasis added).
The few decisions relied upon by the majority are consistent with the foregoing, since they involved exceptionally long periods of continuous construction and not, as here, an interpretation by a lower federal court, the Seventh Circuit in Deaktor, less than a year old. In Blue Chip Stamps v. Manor Drug Stores, supra, 421 U.S. at 733, 95 S.Ct. at 1917, the Court found that a 24-year old acceptance by the lower courts of an interpretation of § 10(b) limiting the cause of action to purchasers of securities, coupled with the failure of Congress to reject that interpretation, despite the Securities and Exchange Commission’s repeated urging, “argues significantly in favor of acceptance” of that interpretation. In Cannon, supra, 441 U.S. 677, 99 S.Ct. 1946, 60 L.Ed.2d 560, the Court, in implying a cause of action under Title IX of the Education Amendments of 1972, noted that Congress intended to create remedies under Title IX similar to those available under Title VI and found that Congress understood that the courts had implied a right of action for plaintiffs under Title VI. The Court, however, specifically disclaimed reliance on the presumption used by the majority here-that the private right of action must be presumed to exist unless expressly repealed by Congress-and instead rested its decision on what it considered to be Congress’ affirmative intent to create a private right of action. Id. at 699, 99 S.Ct. 1958.
Similarly in SEC v. Sloan, supra, 436 U.S. 103, 98 S.Ct. 1702, 56 L.Ed.2d 148, the Court rejected the argument that Congress should be presumed to have approved a longstanding administrative construction of a statute despite Congress’ reenactment of the statute without disapproval of the interpretation and the fact that on at least one occasion the relevant Senate Committee indicated that it understood and approved the interpretation. The Court noted that “we are extremely reluctant to presume general congressional awareness of the Commission’s construction based only upon a few isolated statements in the thousands of pages of legislative documents. That language is a Committee Report, without additional indication of more widespread congressional awareness is simply not sufficient to invoke the presumption in a case such as this.” Id. at 121, 98 S.Ct. at 1713. The Court concluded that if Congress intended to approve the prior interpretation it could have and would have said so. This principle applies with equal force in the present case.
The cases cited by the majority are not to the contrary. In Lorillard v. Pons, 434 U.S. 575, 98 S.Ct. 866, 55 L.Ed.2d 40 (1978), the Court found that Congress, in enacting the Age Discrimination Employment Act (ADEA) and in incorporating a number of provisions from the Fair Labor Standards Act (FLSA), intended to adopt the judicial construction of those provisions. The Court noted that because Congress exhibited a detailed knowledge of the FLSA provisions and their interpretations and a willingness to depart from those interpretations with which it disagreed, it was fair to presume that, but for the changes made in the FLSA provisions, Congress intended to incorporate fully all other remedies and interpretations of the FLSA. This is quite different from the situation in the present case where the references to the prior judicial interpretation are few and far between in the legislative history and where Congress does not exhibit detailed knowledge of that interpretation.
Reliance on Georgia v. United States, 411 U.S. 526, 93 S.Ct. 1702, 36 L.Ed.2d 472 (1978), is similarly misplaced. The Court found congressional acquiescence in a prior Supreme Court decision to be persuasive only after noting that the decision was repeatedly discussed by members of Congress. Indeed, discussion of the decision took up *356approximately 73 pages in the House Hearings and 10 in the Senate, id. at 533 n. 5.26
All of these authorities are a far cry from the inference as to congressional intent which we are asked to draw in this case. As in SEC v. Sloan, reliance is placed on a few scattered undefinitive and conclusory references in thousands of pages of legislative history rather than upon repeated detailed reference to any identified Supreme Court decisions, such as existed in Georgia. Unlike the 25-year history of interpretation of § 10(b), with which the Supreme Court was faced in Superintendent of Insurance and Blue Chip Stamps, we find a brief line of lower court decisions, none of which are relevant to the issues before us except one, decided only one year before the 1974 amendments, Deaktor, knowledge of which by Congress cannot be presumed. This hardly constitutes a long-standing and well-recognized prior judicial interpretation sufficient to invoke the dubious presumption relied on by the majority here. The silence of the 1975 Congress when it amended the Securities Exchange Act (see majority opinion, supra, p. 299) in the face of Supreme Court decisions (e. g., Superintendent of Insurance and Blue Chip Stamps upholding implied rights of action) is quite different from silence in the face of one lower court decision (Deaktor), of which it may not even have had knowledge. No court has yet found a private cause of action based on §§ 5d, 5a(8) or 4a of the Act, which are invoked on this appeal.
Lastly, since it is abundantly clear that the few pre-1974 decisions were erroneous, being based on the theory of tort rather than congressional intent, it is unreasonable to suppose that Congress, absent a Supreme Court ruling, intended to compound the error by tacitly giving effect to them. Cf. Adamo Wrecking Co. v. United States, 434 U.S. 275, 287 n. 5,98 S.Ct. 566, 574, 54 L.Ed. 538 (1978); SEC v. Sloan, supra, 436 U.S. at 116, 98 S.Ct. at 1711 (holding that the interpretations of an administrative agency as to its statutory authorization is entitled to deference only when thoroughly and soundly reasoned). By 1974 the Supreme Court with its decision in Amtrak had signaled a somewhat stricter approach to the implication of private rights of action, putting Congress on notice that the basic principles of construction by which private rights were to be implied was not yet finally settled.
In the last analysis the majority substitutes sheer speculation based on unsupportable presumptions for reasonable evidence of Congress’ contrary intent. The issue was squarely presented to Congress in 1974 but it failed to approve an express right of action much less indicate in a long legislative history any approval of an implied one. “We are not obliged to indulge Congress in its refusal to confront the hard questions of private rights of action,” Cannon, supra, 441 U.S. at 743 n. 14, 99 S.Ct. at 1955, n. 14 (Powell, J., dissenting). Under these circumstances absent some expression of approval by Congress, formal or informal, I believe we should not imply an intent on its part to create an implied right of action. Under these circumstances, creation of a private right rests with Congress, not the judiciary.

. Although the Department of Justice in a letter to the House Committee, dated January 30, 1974, H.R.Rep.93-975, supra, at 25, 26, briefly cited the Supreme Court’s decision in Deaktor, the Department cited the case not for the proposition that private rights of action exist under the Act-indeed the Supreme Court’s decision did not even address private rights of action-but rather for the totally different purpose of persuading Congress not to enact a blanket antitrust exemption for the exchanges. There is nothing in the legislative history suggesting that Congress was aware that the lower court in Deaktor had implied a private right of action under the Act.


. As a result of the CFTC investigation, Simplot and his various companies entered a consent decree pursuant to which they were assessed a fine of $90,000, and prohibited from trading futures contracts for six years. Similarly, Taggares and his companies entered into a consent decree pursuant to which they were assessed a fine of $15,000 and prohibited from trading futures contracts for four years. CFTC investigations against various long traders and certain agents of brokers are still pending. Although the CFTC has not conducted an investigation of the defendant brokers here, the Clearing House Committee of the Exchange assessed heavy penalties against defendant Clayton for its failure to comply with Exchange Rule § 44.02, which requires members of the exchange who are not in a position to make delivery of a commodity to enter a liquidating order not later than five minutes before the closing of trading.


. Here the CFTC administrative proceeding against the New York Mercantile Exchange resulted in a consent decree and a $50,000 civil penalty.
As for defendants Simplot and Taggares, the majority claims (opinion, p.--) that it is “unimaginable” that Congress could have intended to relieve such defendants from large civil liability. The majority misses the point. Whether a private right of action exists against *331such purchaser-speculators as Simplot and Taggares is not at issue in this case. More significantly, it escapes me how the majority can claim that we are somehow “withdrawing” a pre-existing private right of action against defendants like Simplot and Taggares, in light of the fact that no case has ever held that a private right of action exists in favor of one speculator against a purchaser-speculator. There is simply no remedy for us to “withdraw.”


. As administrative agencies for obvious reasons are wont to do, the CFTC here contends that the implication of private rights of action is necessary to effectuate the purposes of the statute and claims that its views on the matter are entitled to considerable deference. The Supreme Court, however, has consistently rejected such claims. In Piper v. Chris-Craft Industries, Inc., 430 U.S. 1, 41 n.27, 97 S.Ct. 926, 949, 51 L.Ed.2d 124 (1976), the Court stated with respect to the SEC’s position on the need for private rights of action that the SEC’s “presumed ‘expertise’ in the securities law field is of limited value when the narrow legal issue is one peculiarly reserved for judicial resolution, namely whether a cause of action should be implied by judicial interpretation in favor of a particular class of litigants. Indeed, in our pri- or cases relating to implied causes of action, the Court has understandably not invoked the ‘administrative deference’ rule, even when the SEC supported the result reached in the particular case. J. I. Case Co. v. Borak, 377 U.S. 426 [84 S.Ct. 1555, 12 L.Ed.2d 423] (1964); Superintendent of Ins. v. Bankers Life & Cas. Co., 404 U.S. 6 [92 S.Ct. 165, 30 L.Ed.2d 128] (1971).”
Moreover, the Supreme Court has significantly rejected the implication of a private right of action, despite the urgings of the relevant administrative agency, in such cases as Transamerica, supra, 444 U.S. 11, 100 S.Ct. 242, 62 L.Ed.2d 146; Redington, supra, 422 U.S. 560, 99 S.Ct. 2479, 61 L.Ed.2d 82; Piper, supra; Securities Investor Protection Corp. v. Barbour, 421 U.S. 412, 95 S.Ct. 1733, 44 L.Ed.2d 263 (1975); Blue Chip Stamps v. Manor Drug Stores, 421 U.S. 723, 738, 95 S.Ct. 1917, 1926, 44 L.Ed.2d 539 (1974); T. I. M. E., Inc. v. United States, supra, 359 U.S. 464, 79 S.Ct. 904, 3 L.Ed.2d 952. Although an agency’s interpretation of the statute under which it operates is entitled to some deference, “this deference is constrained by our obligation to honor the clear meaning of the statute, as revealed by its language, purpose and history.” Southeastern Community College v. Davis, 442 U.S. 397, 411, 99 S.Ct. 2361, 60 L.Ed.2d 980 (1979) (quoting Teamsters v. Daniel, 439 U.S. 551, 556 n.20, 99 S.Ct. 790, 800 n.20, 58 L.Ed.2d 808 (1979)).


. Section 9(b) reads:
“(b) It shall be a felony punishable by a fine of not more than $500,000 or imprisonment for not more than five years, or both, together with the costs of prosecution, for any person to manipulate or attempt to manipulate the price of any commodity in interstate commerce, or for future delivery on or subject to the rules of any contract market, or to corner or attempt to corner any such commodity, or knowingly to delivery or cause to be delivered for transmission through the mails or in interstate commerce by telegraph, telephone, wireless, or other means of communication false or misleading or knowingly inaccurate reports concerning crop or market information or conditions that affect or tend to affect the price of any commodity in interstate commerce, or knowingly to violate the provisions of section 6, 6b, 6c(b) through 6c(e), 6h, 6o(l), or 23 of this title, or knowingly to make any false or misleading statement of a material fact in any registration application or report filed with the Commission, or knowingly to omit in any application or report any material fact that is required to be stated therein. Notwithstanding the foregoing, in the case of any violation described in the foregoing sentence by a person who is an individual, the fine shall not be more than $100,000, together with the costs of prosecution.”


. As stated by this court in Miller v. New York Produce Exchange, 550 F.2d 762, 768 (2d Cir. 1977), “the ultimate aim and intent of the Act is the elimination of wrongful conduct on the part of the traders. It is they, not the exchanges, who manipulate commodity markets.”


. The majority mistakenly relies on a statement in the 1978 House Report to the effect that under the 1936 amendments “the community protected under the federal commodities law was expanded to include speculators,” H.R. Rep.No.l 181, 95th Cong., 2d Sess. 84 (1978). Quite apart from the fact that the quote comes from a law review article simply incorporated into a subsequent House Report (1978) and is therefore not entitled to the weight normally given to committee reports, see Consumer Product Safety Commission v. GTE Sylvania, Inc., 447 U.S. at 117, 100 S.Ct. at 2060, (posthoc statement of a subsequent conference committee report not entitled to much weight in discerning the intent of an earlier Congress) and Southeastern Community College v. Davis, 442 U.S. 397, 411 n.11, 99 S.Ct. 2361, 2370, n. 11, 60 L.Ed.2d 980 (“[tjhese isolated statements by individual Members of Congress or its committees, all made after the enactment of the statute under consideration, cannot substitute for a clear expression of legislative intent at the time of enactment”), the statement simply does not support plaintiffs’ position here. Even assuming that the legislative history does show an intent to offer some protection to speculators, there is no suggestion that Congress enacted the statute for the especial benefit of speculators or intended to confer a private right of action in favor of speculators. Indeed, the legislative history is just to the opposite; Congress was primarily concerned about producers and consumers.
The majority’s reliance on our decision in Ames v. Merrill Lynch, Pierce, Fenner & Smith, 567 F.2d 1174 (2d Cir. 1977), as supporting a private right of action is similarly misplaced. There the dispute involved a customer and his broker and we declined to compel arbitration, noting that “on this appeal, we are not called upon to decide whether the complaint states a claim for relief.” Id. at 1176. Thus, the court’s passing statement that the Act was enacted for the protection of “investors” has no bearing whatsoever on the question before us, whether the Act was designed for the especial protection of these plaintiffs, who are speculators, not customers.
Footnote 25 of the majority opinion suggests that regulated persons may belong to the class for whose special benefit a statute is enacted, with which we do not disagree. However, where (as here) Congress has specifically enumerated the persons for whose benefit the statute has been enacted (i. e., the public, producers, consumers, shippers, dealers, millers and hedgers) but has studiously omitted speculators, we may reasonably infer that Congress did not intend to include speculators among the benefited group.


. Some of the plaintiffs here also allege that the defendant brokers have violated § 4a of the Act, 7 U.S.C. § 6a. Section 4a states in relevant part that “Excessive speculation in any commodity under contracts of sale of such commodity for future delivery ... causing sudden or unreasonable fluctuations or unwarranted changes in the price of such commodity, is an undue and unnecessary burden on interstate commerce in such commodity" and authorizes *338the CFTC to fix quantitative limits on trading “for the purpose of diminishing, eliminating, or preventing such burden. ...” (Emphasis added). The CFTC has set by regulation certain limits on short trading which are alleged to have been violated by the short sellers with the knowledge of their brokers. 17 C.F.R. § 150.-10.
No court has ever found a private cause of action to exist under § 4a. The section serves as a general prohibition against excessive speculation in commodity futures and its purpose-the removal of the burden of excessive speculation on interstate commerce in order to stabilize the price of the commodity itself, not the price of the future contract-is clearly described. The plain language of the section, then, indicates that it was designed for the protection of the general public. Nor is there any suggestion that Congress intended to confer any private right of action upon any person, let alone a speculator, who might be claimed to be damaged as a consequence of a violation of the section. See Transamerica, supra, 444 U.S. at 19, 100 S.Ct. at 247; Kissinger, supra, 445 U.S. at 148, 100 S.Ct. at 967. Only one case has even addressed the issue of an implied cause of action under § 4a and it concluded that investors were not within the class of persons for whose especial benefit the statute was created, reasoning that “the excessive speculation provision is primarily intended to protect outsiders from the activities of all speculators, not speculators from themselves.” Liang v. Hunt, 477 F.Supp. 891, 893 (N.D.Ill.1979).
Plaintiffs also charge that the defendant brokers violated Exchange Rule § 44.02 by failing to have liquidating orders placed within five minutes after the close of the trading limits even though they knew or should have known that their customers could not deliver potatoes. Since it is now well recognized that a private right of action may not be implied for a violation of a rule of the New York Stock Exchange, Jablon v. Dean Witter & Co., 614 F.2d 677 (9th Cir. 1980), it is not surprising that the majority makes no effort to claim that plaintiffs here have a cause of action against the brokers for their alleged violation of Exchange Rule § 44.-02. Accordingly, we need not address the issue.


. Section 5 provides in relevant part:
“The Commission is hereby authorized and directed to designate any board of trade as a ‘contract market’ when, and only when, such board of trade complies with and carries out the following conditions and requirements:
a. [when it is located in a terminal market where any cash commodity is sold in sufficient quantities so that futures contracts fairly reflect the general value of the commodity]
b. [when it provides for the filing of reports concerning the transactions occurring on the exchange]
c. [when it provides for the prevention of the dissemination of false information by the board or any member]
d. When the governing board thereof provides for the prevention of manipulation of prices and the cornering of any commodity by the dealers or operators upon such board


. Section 5a(8), 7 U.S.C. § 7a, reads in relevant part:
“§ 5a Duties of contract markets “Each contract market shall-
“(8) enforce all bylaws, rules, regulations, and resolutions, made or issued by it or by the governing board thereof or any committee, which relate to terms and conditions in contracts of sale to be executed on or subject to the rules of such contract market or relate to other trading requirements, and which have been approved by the Commission pursuant to paragraph (12) of this section; and *339revoke and not enforce any such bylaw, rule, regulation, or resolution, made, issued, or proposed by it or by the governing board thereof or any committee, which has been disapproved by the Commission; ...”
In addition to subsection (8), § 5a requires contract markets to (1) furnish the CFTC with copies of its by-laws and regulations, keep records of all of the proceedings of its governing board, (2) require the operators of the warehouses to keep records and make them available for inspection by the CFTC, (3) obey CFTC orders concerning the delivery of the cash commodity, (4) require the party making delivery to furnish notice of intended delivery to the party obligated to accept delivery, (5) require that warehouse receipts be accepted as satisfaction of debt, (6) enforce its by-laws and regulations relating to the minimum financial standards required of those future commission merchants who are members of the market, (7) permit delivery of any commodity in a location which will tend to prevent price manipulation, (8) provide for an arbitration procedure for customer grievances, § 5a(ll), and (9) submit to the CFTC for approval its by-laws, rules regulations and resolutions. § 5a(12).


. Significantly, the 1968 amendments consisted of 27 sections. Of these, 13 sections and 3 subsections are identical to H.R. 9178. They are §§ 1(a), 1(b), 3, 6, 7(a), 9, 10, 11, 13, 14, 15, 18, 19, 22, 30, 34. Eight sections and 2 subsections are altered versions of present law; H.R. 9178, §§ 2, 4, 5, 7(b), 8, 12(b), 16, 20, 24, 25; 82 Stat. 26, et seq. (1968). This indicates, of course, that Congress acted with discrimination and care in rejecting § 32, the provision authorizing private damage suits.


. Anderson v. Francis I. duPont & Co., 291 F.Supp. 705, 710 (D.Minn. 1968); Hecht v. Harris, Upham & Co., 283 F.Supp. 417, 437 (N.D. Cal. 1968), modified, 430 F.2d 1202 (9th Cir. 1970); United Egg Producers v. Bauer International Corp., 311 F.Supp. 1375, 1384 (S.D.N.Y. 1970); Booth v. Peavey Company Commodity Services, 430 F.2d 132, 133 (8th Cir. 1970); McCurnin v. Kohlmeyer & Co., 340 F.Supp. 1338, 1343 (E.D.La.1972), affd., 477 F.2d 113 (5th Cir. 1973); Gould v. Barnes Brokerage Co., Inc., 345 F.Supp. 294, 295 (N.D.Tex.1972); Johnson v. Arthur Epsey, Shearson, Hammill & Co., 341 F.Supp. 764, 766 (S.D.N.Y.1972); Arnold v. Bache & Co., 377 F.Supp. 61, 65 (M.D. Pa. 1973); Deaktor v. L. D. Schreibern & Co., 479 F.2d 529, 534 (7th Cir.), revd. on other grounds sub nom., Chicago Mercantile Exchange v. Deaktor, 414 U.S. 113, 94 S.Ct. 466, 38 L.Ed.2d 344 (1973) (per curiam); Seligson v. New York Produce Exchange, 378 F.Supp. 1076, 1084 (S.D.N.Y. 1974), affd. sub nom., Miller v. New York Produce Exchange, 550 F.2d 762 (2d Cir.), cert. denied, 434 U.S. 823, 98 S.Ct. 68, 54 L.Ed.2d 80 (1977).


. The majority opinion (footnote 16) chooses to interpret our statement as implying that “victims of frauds in futures trading had never resorted to the federal courts prior to Goodman (infra)”, whereas we actually state that prior to that decision no court had held that a private cause of action under the Act would be recognized. There may well have been lawsuits, but the legal basis of the claims made in these suits is not reported and, more important, prior to 1967 no court to our knowledge ever passed on the issue here, i. e., the existence of an implied private right of action.


. The letter reads in relevant part:
“Dear Mr. Stanton [Counsel on Agriculture and Forestry, United States Senate.]
“You requested a memorandum concerning the effect of the absence from these bills of any provision to amend section 9 of the Commodity Exchange Act so as to make a violation of proposed section 4j a violation of the penal provisions of the act.
“As you recognize, in the absence of a provision subjecting violations of the proposed section to the criminal provisions of the statute, it would appear that the sole means of enforcement afforded by the act would be by way of administrative complaints. [Emphasis added],
“Sincerely,
Rodger R. Kaufman,
Administrator."


. Indeed, the Senate had before it a chart comparing the provisions of the four bills under consideration, a chart that omitted any reference to the possibility that private damage suits were available under the existing Act. The comparison chart reads in pertinent part: Commodity Futures Commission Act: Hearings before the Senate Committee on Agriculture and Forestry on S. 2485, S. 2578, S. 2837 and H.R. 13113, supra, at 194. Representative Neal Smith introduced a bill in the House, which like Senator McGovern’s bill, expressly *346created an action for treble damages. H.R. 11195, 93d Cong., 1st Sess. § 17 (1973). In 1974, Rep. Smith introduced a similar bill which provided for the reparations procedure which was eventually enacted as § 14, but deleted the provision for treble damages. H.R. 11195, 93d Cong., 2d Sess. (1974).


. Chairman Poage also stated on the House floor that “when the Commodity Exchange Act was enacted, courts implied a private remedy for individual litigants in the Commodity Exchange Act.” 119 Cong.Rec. 41333 (Dec. 13, 1973). He, of course, erred; a private right of action was not implied by a lower court until 1967.


. Chairman Poage himself retreated on the significance of private rights of action. In December, 1973, when he introduced the bill to the House he claimed that the threat of private suits was one reason why the exchanges had cut back on their rules. On April 11, 1974, however, when he presented the bill from his Committee to the House for approval he stated “Regulation by the exchanges is not working as well as it should, and partly as a result of technicalities of present law the exchanges may be cutting back on their self-regulatory activities when they should be increasing their efforts in todays markets.” 120 Cong.Rec. 10736. (Emphasis added).
Private rights of action hardly constitute “technicalities of present law.” Thus, on the day in which Congress’ attention was most focused on the Commodity Exchange Act-in fact it was the day the House passed the bill— not one word was mentioned about private rights of action. It strains credulity to suggest, as the majority does, that Congress somehow relied on private rights of action when it enacted the 1974 amendments.


. The majority also relies on the cursory objections to private rights of action raised by one or two representatives of the commodities industry in the House hearings, see, e. g., Commodity Futures Trading Act of 1974: Hearings Before the House Committee on Agriculture on H.R. 11955, 93d Cong., 2d Sess. 249 (1974). The majority reads far too much in the “failure" of Congress to respond to these scattered, vague and unfocused comments. As stated by the Supreme Court in Emst & Ernst v. Hochfelder, 425 U.S. 185, 204 n. 24, 96 S.Ct. 1375, 1386 n. 24, 47 L.Ed.2d 668 (1975):
“Remarks of this kind made in the course of legislative debate or hearings other than by persons responsible for the preparation or the drafting of a bill are entitled to little weight. See, e. g., United States v. United Mine Workers, 330 U.S. 258, 276-277 [67 S.Ct. 677, 687-88, 91 L.Ed. 884] (1947); United States v. Wrightwood Dairy Co., 315 U.S. 110, 125 [62 S.Ct. 523, 86 L.Ed. 486] (1942). This is especially so with regard to the statements of legislative opponents who ‘[i]n their zeal to defeat a bill ... understandably tend to overstate its reach.’ NLRB v. Fruit Packers, 377 U.S. 58, 66 [84 S.Ct. 1063, 12 L.Ed.2d 129] (1964). See Schwegmann Bros. v. Calvert Distillers Corp., 341 U.S. 384, 394-395 [71 S.Ct. 745, 95 L.Ed. 1035] (1951).”


. The few comments relied upon by the majority as evidence of Congress’ intent to approve a private right of action are also too vague and abstruse to entitle them to any appreciable weight. First, the majority overstates the significance of Chairman Poage’s statement that the act “sets up new consumer protection features.” 120 Cong.Rec. 10737 (April 11, 1974). It is not surprising that Chairman Poage used the term “new” to describe the Act’s enforcement provisions, including the CFTC’s authority to bring suits and levy civil penalties and the reparations procedure, since these provisions were “new.” By the use of the term “new” Chairman Poage did not mean that the remedies were “in addition to” or “supplementary” to implied private right of action. At most he meant that the remedies were in addition to the express remedies already contained in the Act. Had he intended that these remedies supplement implied private rights of action, he would have said so directly, not through an ambiguous reference to “new” remedies.
Similarly, the majority places unjustified weight on two comments of Senator Talmadge on the Senate floor. On September 9, 1974, while discussing the exclusive jurisdiction provision, § 201 of the House bill, discussed more fully infra, he stated:
“In establishing this Commission, it is the committee’s intent to give it exclusive jurisdiction over those areas delineated in the act. This will assure that the affected entities-exchanges, traders, customers, et cetera-will not be subject to conflicting agency rulings. However, it is not the intent of the committee to exempt persons in the futures trading industry from existing laws or regulations such as the antitrust laws, nor for the Commodity *349Futures Trading Commission to usurp powers of other regulatory bodies such as those of the Federal Reserve in the area of banking or the Securities and Exchange Commission in the field of securities.
“The vesting in the Commission of the authority to have administrative law judges and apply a broad spectrum of civil and criminal penalties is likewise not intended to interfere with the courts in any way. It is hoped that giving the Commission this authority will somewhat lighten the burden upon the courts, but the entire appeal process and the right of final determination by the courts are expressly preserved.” 120 Cong.Rec. 3049.
The majority also errs in assuming that the first sentence of the second paragraph indicates that Congress approved private rights of action. That sentence refers to the “savings clause” added by Congress to the exclusive jurisdiction provision. Congress added that clause not to approve private rights of action but rather to insure that the exclusive jurisdiction granted to the CFTC would not interfere with federal court jurisdiction over such matters as antitrust suits and enforcement actions taken by other regulatory agencies or with state court jurisdiction over contract and common law claims. Senator Talmadge’s later comments about the jurisdictional provision are fully consistent with that view. He further stated in pertinent part:
“In addition, the conferees wished to make clear that nothing in the Act would supersede or limit the jurisdiction presently conferred on courts of the United States or any state. This Act is remedial legislation designed to correct certain abuses which Congress found to exist in areas that will now come within the jurisdiction of the Commodity Futures Trading Commission. Congress was aware that there have been ongoing efforts by various state and federal regulators to prevent some of these abuses. Accordingly, section 412 was included in the bill to make clear that all pending proceedings, including ongoing investigations, as well as court proceedings, should continue unabated by any provision of the Act. This also is necessary in order to prevent the creation of any regulatory gaps, particularly during the time between the adoption of this legislation and the full implementation of its provisions by the Commodity Futures Trading Commission. During the course of our deliberations, we learned, for example, that the SEC has a number of such matters currently under investigation. We would expect that those investigations will continue and any proceedings resulting therefrom will not be affected by the passage of this Act.” 120 Cong.Rec. 34997 (Oct. 10, 1974).
Though the majority reads this language as approval of private rights of action, the paragraph read as a whole belies that interpretation. Nothing in the language even remotely refers to private rights of action. Instead, Senator Talmadge was focusing exclusively on the effect of the provision for exclusive jurisdiction on existing court actions brought by various regulatory agencies.
Thus, the second paragraph of Senator Talmadge’s September 9, 1974, statement is easily explained. Given the grant of exclusive jurisdiction to the CFTC, it was indeed hoped that the load on the courts would be lightened. Yet, Senator Talmadge was also aware that Congress did not intend to relieve the federal courts of the burden of hearing appeals of the reparations proceeding as well as antitrust and regulatory matters or to relieve the state courts of hearing contract and common law matters.


. Moreover, when Congress in 1978 authorized states to bring actions in the federal courts either in law or equity or both against those who violate the Act, § 6d of the Act, 7 U.S.C. § 13a-2, it expressly exempted contract markets and floor brokers from liability, thus indicating an intent to lodge primary responsibility for the enforcement of the Act with the CFTC and to insulate contract markets and floor brokers from the large damage suits that arise out of private suits, including parens patriae suits. The majority argues that contract markets were excluded only because Congress was concerned about off-market abuses. I disagree. While Congress may well have been concerned about off-market abuses, the legislative history clearly demonstrates that Congress exempted contract markets not because of its concern about off-contract market abuses but because it desired the CFTC to retain exclusive jurisdiction over those markets in order to guarantee national uniformity in the development of standards governing commodity futures trading. Contrary to the majority’s suggestion (footnote 35) there is a difference between the award of damages under § 14 and an award of damages in a private civil suit. In enacting the former, Congress may well have intended the CFTC in the first instance to develop some guidelines for the award of damages which would minimize the likelihood of inconsistent awards popping up around the country, as often happens in private civil suits.
*350The House Report, for example, stated “the Commission should continue to have sole authority for the creation of a nationally uniform body of standards governing activities relating to commodity futures trading,” H.R.Rep.No.95-1181, supra, at 14, and that with respect to § 6d “The power to enforce the requirements of the Act with respect to the organized exchanges remains solely with the Commission.” Id. at 14. The Report concluded:
“The Committee views the creation of these rights of action in the States as a necessary supplement to the Commission’s enforcement activities. In the event of a State suit, the Commission could intervene in the action or institute its own administrative disciplinary proceeding, or both, as would be the case if the Commission had initiated the action in Federal court.” Id. at 14.
To insure that such actions would not proceed without the opportunity for CFTC involvement, Congress specifically required the States upon instituting any suit under § 6d to notify the CFTC and gave the CFTC the right to intervene. § 6d(2). The importance to Congress of assuring a nationally uniform body of standards is further emphasized by its refusal to permit the States to bring actions in State courts under State statutes identical to the Commodity Exchange Act. “The committee was concerned that, despite safeguards in the Act, the possibility existed that in time there would be separate bodies of State court decisions among the various States that would cause confusion and disruption among the regulated persons.” Id. at 16.
The legislative history in the Senate, moreover, reinforces the view that Congress desired the CFTC to retain exclusive jurisdiction over contract markets. The Senate Report reads with respect to § 6d:
“This authority is subject to the qualification that such State actions may not be brought against a contract market or floor broker designated or registered as such with the Commission. The intent of the section is to provide States with the tools to combat fraudulent and other unlawful activity directed at their residents. Plenary authority to register, regulate, and discipline the contract markets and the ‘locals’ whose activities are generally of the character of pit trading rather than customer contact is reserved to the Commission.” S.Rep.No.95-850, supra at 25, U.S.Code Cong. & Admin.News 1978 at 2113.
So concerned was the Senate Committee that the “body of decisional law developed under this section [§ 6d] would be coherent and consistent with national policy” that it required any State proceeding under § 6d to obtain approval from the CFTC, id. at 26, though the Senate later amended that section, requiring instead the notification procedure mentioned just above. Confirming the view that § 6d was a specific and limited exception to the general rule of CFTC exclusive jurisdiction, Senator Bellmon explained on the Senate floor why contract markets and brokers were excluded: “The Federal preemption doctrine has merit regarding the regulation of commodity markets and brokers. However, there is no justification for tying the hands of the States when they wish to stop fraudulent practices occurring within their borders.” 124 Cong.Rec. S10561 (July 12, 1978). Contrary to the majority’s suggestion (opinion, p. 318), the identity of the plaintiff in such action is quite relevant. In order to assure national uniformity, Congress permitted only the CTFC or the States, under limited circumstances, to bring suit, not private individuals.
In light of Congress’ cautious and careful approach to parens patriae suits under § 6d, including the insulation of contract markets from those suits, it would be anomalous for Congress to have approved private suits against contract markets and floor brokers. It is unlikely that Congress would have required States to notify CFTC of any action brought under § 6d while at the same time permitting private suits to blossom all over the country without the CFTC’s knowledge. Securities Investor Protection Corp. v. Barbour, 421 U.S. 419, 420-21 n. 3, 95 S.Ct. 1738, 1739 n. 3 (1974) (“anomalous for Congress to have centralized SEC suits [against the SIPC] for the apparent convenience of the SIPC while exposing the corporation to substantively identical suits by investors ‘in any court, State or Federal’ ”).
The majority’s reliance on the statement of Senator Leahy to the effect that contract markets were exempted from § 6d, in part because of the deterrent effect of private suits, 124 Cong.Rec. S16527 (Sept. 28, 1978), is misplaced. Since Congress was well aware by 1978 that the lower courts had begun to deny private rights of action under the Act, 124 Cong.Rec. S10537 (July 12, 1978) (Statement of Senator Huddleston), Senator Leahy’s statement must be characterized as a hope and a prayer. Moreover, the explanation rings hollow since it would apply equally well to those traders subject to parens patriae suits who, under the view adopted by Senator Leahy at least, were also subject to private causes of action. Had Congress in fact believed that traders and contract markets were subject to private rights of action, it would have been far less likely to enact a parens patriae provision subjecting traders to suit by the States. Nor would it have been as concerned as it was about exempting contract markets from those suits.


. Chairman Rodino’s statement reads in relevant part:
“This double proviso could be construed to raise a question of federal pre-emption of the commodity futures industry and, therefore, unnecessarily raises a question of federal-State relationships. Many of the millions of commodity futures contracts are presently enforceable in State courts under recognized commercial law and contract principles. This double proviso could, in effect, deprive State courts of their current jurisdiction. There does not appear to be any legislative intention or established need to achieve this pre-emption....
“In addition, this double proviso could possibly be read as an attempt to oust even federal courts of jurisdiction. The first proviso confers ‘exclusive jurisdiction’ on the Commission for commodity transactions. Exceptions to this exclusive jurisdiction are carved out in the second proviso without, however, referring to federal district courts. That such a result was not intended in the House is readily apparent from the House action striking the original antitrust exempting provision: antitrust laws are to apply to commodity transactions and, of course, federal courts play an instrumental role in promoting as well as protecting the national policies expressed already in the antitrust laws. Arguably, too, if jurisdiction of federal courts were to be withdrawn also, the Commission decisions on commodity transactions would be nonreviewable by the judiciary raising, thereby, serious questions of administrative and constitutional law.
“If it appears advisable to retain rather than to delete the double proviso of Section 201(B) of H.R. 13113, it would seem reasonable to amend the second proviso appropriately to define the jurisdiction, including antitrust jurisdiction, of federal courts for commodity transactions. In this regard, the second proviso could be amended to provide:
“And provided further, that Nothing therein contained shall supersede or limit the jurisdiction at any time conferred on the Securities Exchange Commission or other regulatory authorities and on federal court....” Commodity Futures Trading Commission Act: Hearings Before the Senate Committee on Agriculture and Forestry on S. 2485, S. 2578, S. 2837 and H.R. 13113, supra, at 259-60.


. The following cases, in addition to Judge MacMahon’s opinion in this case, 470 F.Supp. 1256, have refused to imply a private cause of action under the Commodity Exchange Act: Arkoosh v. Dean Witter & Co., 415 F.Supp. 535 (D.Neb.1976), affd. on other grounds, 571 F.2d 437 (8th Cir. 1978); Consolo v. Hornblower & Weeks-Hemphill, Noyes, Inc., 436 F.Supp. 447 (D.Ohio 1976); Bartels v. International Commodities Corp., 435 F.Supp. 865 (D.Conn.1977); Berman v. Bache Halsey Stuart, Shields, Inc., 467 F.Supp. 311 (S.D.Ohio 1979); Alkan v. Rosenthal & Co., CCH Comm.Fut.L.Rep.Par. 20,-797 (S.D.Ohio 1979); Liang v. Hunt, 477 F.Supp. 891 (N.D.Ill.1979); Fischer v. Rosenthat & Co., 481 F.Supp. 53 (N.D.Tex.1979); Stone v. Saxon and Windsor Group, Ltd., 485 F.Supp. 1212 (N.D.Ill.1980).


. The majority responds that Congress’ omission is not significant, reasoning that Congress could not have been aware in 1978 of the Supreme Court’s retreat from a liberal view of implied rights of action. But, as the Court recognized in Cannon, supra, 441 U.S. at 698, 99 S.Ct. 1958, Cort v. Ash and other cases decided prior to 1978 had signaled a stricter approach.


. See supra note 20.


. Equally telling is the complete absence of any mention of a private right of action in the exhaustive Senate and House Committee Reports on the 1978 amendments, which purported to list all of the private remedies available under the Act. S.Rep.No.95-850, supra, at 12-13; H.R.Rep. No. 95-1181, supra, (158 pages discussing the Act, its history and its enforcement provisions without a mention of private rights of action). This conspicuous omission suggests, of course, that Congress did not believe a private right of action to be available.


. The other cases cited by the majority are likewise easily distinguishable. In the first place, none of them involves private rights of action and we have been instructed by the Supreme Court to go slow in inferring that Congress by its silence intended to approve a private right of action. Redington, supra, 442 U.S. at 571, 99 S.Ct. at 2486. Second, the cases all involve situations where the prior judicial interpretation is far more longstanding and pervasive than the one year old history of Deaktor here, see, e. g., Van Vranken v. Helvering, 115 F.2d 709 (2d Cir. 1940), cert. denied, 313 U.S. 585, 61 S.Ct. 1095, 85 L.Ed. 1541 (1941), and Electric Storage Battery Co. v. Shimadzu, 307 U.S. 5, 59 S.Ct. 675, 83 L.Ed. 1071 (1930), or where, unlike the situation here, there have been numerous specific references in the legislative history to the prior interpretation. Bennett v. Panama Canal Co., 475 F.2d 1280 (D.C. Cir. 1973).